Exhibit 10(k)(x)



EXECUTION VERSION

FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT

dated as of

July 16, 2010,

among

ALBANY INTERNATIONAL CORP.
ALBANY INTERNATIONAL HOLDING (SWITZERLAND) AG
ALBANY INTERNATIONAL EUROPE GMBH
and
ALBANY INTERNATIONAL CANADA CORP.,
as Borrowers

the other Borrowing Subsidiaries,

the Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Agent

and

J.P. MORGAN EUROPE LIMITED,
as London Agent


--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Co-Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,
as Syndication Agent

and

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agents

[CS&M Ref No. 6701-352]

--------------------------------------------------------------------------------




TABLE OF CONTENTS

  Page   ARTICLE I   Definitions   SECTION 1.01. Defined Terms 1 SECTION 1.02.
Classification of Loans and Borrowings 32 SECTION 1.03. Terms Generally 32
SECTION 1.04. Accounting Terms; GAAP 33   ARTICLE II   The Credits   SECTION
2.01. Commitments 34 SECTION 2.02. Loans and Borrowings 35 SECTION 2.03.
Requests for Borrowings 36 SECTION 2.04. Swingline Loans 36 SECTION 2.05.
Letters of Credit 38 SECTION 2.06. Funding of Borrowings 44 SECTION 2.07.
Interest Elections 45 SECTION 2.08. Termination, Reduction and Increase of
Commitments 46 SECTION 2.09. Repayment of Loans; Evidence of Debt 49 SECTION
2.10. Prepayment of Loans 50 SECTION 2.11. Fees 51 SECTION 2.12. Interest 52
SECTION 2.13. Alternate Rate of Interest 54 SECTION 2.14. Increased Costs 55
SECTION 2.15. Change in Legality 56 SECTION 2.16. Break Funding Payments 57
SECTION 2.17. Taxes 58 SECTION 2.18. Payments Generally; Pro Rata Treatment;
Sharing of Setoffs 62 SECTION 2.19. Mitigation Obligations; Replacement of
Lenders 64 SECTION 2.20. Borrowing Subsidiaries 64 SECTION 2.21. Defaulting
Lenders 65   ARTICLE III   Representations and Warranties   SECTION 3.01.
Organization; Powers 67 SECTION 3.02. Authorization; Enforceability 68 SECTION
3.03. Governmental Approvals; No Conflicts 68

i

--------------------------------------------------------------------------------




SECTION 3.04. Financial Statements; No Material Adverse Change 68 SECTION 3.05.
Properties; Liens 68 SECTION 3.06. Litigation and Environmental Matters 69
SECTION 3.07. Compliance with Laws 69 SECTION 3.08. Investment Company Status 69
SECTION 3.09. Taxes 69 SECTION 3.10. ERISA 70 SECTION 3.11. Disclosure 70
SECTION 3.12. Subsidiaries 71 SECTION 3.13. Solvency 71 SECTION 3.14. Federal
Reserve Regulations 71   ARTICLE IV   Conditions   SECTION 4.01. Effective Date
71 SECTION 4.02. Conditions to All Extensions of Credit 72 SECTION 4.03. Initial
Credit Event for each Borrowing Subsidiary 73   ARTICLE V   Affirmative
Covenants   SECTION 5.01. Financial Statements and Other Information 74 SECTION
5.02. Notices of Material Events 76 SECTION 5.03. Existence; Conduct of Business
76 SECTION 5.04. Payment of Obligations 76 SECTION 5.05. Maintenance of
Properties 76 SECTION 5.06. Insurance 77 SECTION 5.07. Books and Records;
Inspection Rights 77 SECTION 5.08. Compliance with Laws 77 SECTION 5.09. Use of
Proceeds and Letters of Credit 77 SECTION 5.10. Further Assurances 77 SECTION
5.11. Compliance with Swiss Withholding Tax Rules 77   ARTICLE VI   Negative
Covenants   SECTION 6.01. Subsidiary Debt 78 SECTION 6.02. Negative Pledge 78
SECTION 6.03. Consolidations, Mergers and Sales of Assets 80 SECTION 6.04.
Transactions with Affiliates 81 SECTION 6.05. Restricted Payments 82 SECTION
6.06. Limitations on Sale-Leasebacks 82

ii

--------------------------------------------------------------------------------




SECTION 6.07. Investments, Loans, Advances, Guarantees and Acquisitions 83
SECTION 6.08. Leverage Ratio 85 SECTION 6.09. Interest Coverage Ratio 85 SECTION
6.10. Lines of Business 85   ARTICLE VII   Events of Default   SECTION 7.01.
Events of Default 85   ARTICLE VIII   The Agents   ARTICLE IX   Guarantee  
ARTICLE X   Miscellaneous   SECTION 10.01. Notices 93 SECTION 10.02. Waivers;
Amendments 94 SECTION 10.03. Expenses; Indemnity; Damage Waiver 95 SECTION
10.04. Successors and Assigns 97 SECTION 10.05. Survival 102 SECTION 10.06.
Counterparts; Integration; Effectiveness 102 SECTION 10.07. Severability 102
SECTION 10.08. Right of Setoff 103 SECTION 10.09. Governing Law; Jurisdiction;
Consent to Service of Process 103 SECTION 10.10. WAIVER OF JURY TRIAL 104
SECTION 10.11. Headings 104 SECTION 10.12. Confidentiality 104 SECTION 10.13.
Conversion of Currencies 105 SECTION 10.14. Interest Rate Limitation 106 SECTION
10.15. U.S.A. PATRIOT Act 106 SECTION 10.16. No Fiduciary Relationship 106
SECTION 10.17. Non-Public Information 106

iii

--------------------------------------------------------------------------------




Schedules:

Schedule 1.01 Applicable Funding Account Schedule 2.01 Commitments Schedule 2.05
Existing Letters of Credit Schedule 3.06 Disclosed Matters Schedule 3.10 Foreign
Plans Schedule 3.12 Subsidiaries Schedule 6.01 Existing Subsidiary Indebtedness
Schedule 6.02 Existing Liens Schedule 6.04 Certain Transactions with Affiliates
Schedule 6.07 Existing Investments

Exhibits:

Exhibit A-1 Form of Borrowing Subsidiary Agreement Exhibit A-2 Form of Borrowing
Subsidiary Termination Exhibit B Form of Borrowing Request Exhibit C-1 Form of
Issuing Bank Agreement Exhibit C-2 Form of U.S. Tax Certificate Exhibit C-3
Mandatory Costs Rate Exhibit D Form of Subsidiary Guarantee Agreement Exhibit E
Form of Indemnity, Subrogation and Contribution Agreement Exhibit F Form of
Assignment and Assumption Exhibit G Form of Limited Guaranty and Indemnity
Agreement Exhibit H-1 Form of Opinion of Cleary Gottlieb Steen & Hamilton
Exhibit H-2 Form of Opinion of Charles J. Silva Jr., General Counsel of   Albany
International Corp. Exhibit H-3 Form of Opinion of Homburger AG Exhibit H-4 Form
of Opinion of Stewart McKelvey

iv

--------------------------------------------------------------------------------




>      FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT dated as of July 16, 2010,
> among ALBANY INTERNATIONAL CORP., a Delaware corporation (“Company”), ALBANY
> INTERNATIONAL HOLDING (SWITZERLAND) AG, a Swiss corporation with a Guernsey
> branch (“AIH”), ALBANY INTERNATIONAL EUROPE GMBH, a Swiss limited liability
> company (“AIE”), ALBANY INTERNATIONAL CANADA CORP., a Nova Scotia unlimited
> liability corporation (“AIC”), the other BORROWING SUBSIDIARIES from time to
> time party hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE
> BANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., TORONTO
> BRANCH, as Canadian Agent, and J.P. MORGAN EUROPE LIMITED, as London Agent.

     The Borrowers (such term and each other capitalized term used but not
otherwise defined herein having the meaning assigned to it in Article I) have
requested (a) the Lenders to extend credit in the form of Revolving Loans in an
aggregate principal amount at any time outstanding not in excess of the
equivalent of US$390,000,000 less the sum of the LC Exposure and the Swingline
Exposure at such time, (b) the Swingline Lender to extend credit in the form of
Swingline Loans in an aggregate principal amount at any time outstanding not in
excess of US$25,000,000 and (c) the Issuing Banks to issue Letters of Credit in
an aggregate face amount at any time outstanding not in excess of the equivalent
of US$80,000,000.

     The proceeds of Revolving Loans will be used for general corporate purposes
of the Company and the Subsidiaries, including, without limitation, to refinance
Indebtedness, if any, under the Existing Credit Agreement. The Letters of Credit
and the proceeds of the Swingline Loans will be used for general corporate
purposes of the Company and the Subsidiaries.

     The Lenders are willing to extend such credit to the Borrowers on the terms
and subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

1

--------------------------------------------------------------------------------




     “Accession Agreement” has the meaning specified in Section 2.08(d).

     “Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1.00%) equal to the sum of (i) the EURIBO Rate for such
Interest Period and (ii) the Mandatory Costs Rate.

     “Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1.00%) equal to (i) the
LIBO Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate
and (b) with respect to any LIBOR Borrowing denominated in an Alternative
Currency (other than Euros) for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1.00%) equal to the sum of
(i) the LIBO Rate for such Interest Period and (ii) the Mandatory Costs Rate.

     “Administrative Agent” means JPMCB in its capacity as administrative agent
for the Lenders hereunder, or any successor appointed in accordance with Article
VIII.

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

     “AEC” means Albany Engineered Composites, Inc., currently a Wholly Owned
Subsidiary.

     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The status
of any individual as an officer or director of any Person shall not, in and of
itself, be deemed to make such individual an Affiliate of such Person.

     “Agents” means, collectively, the Administrative Agent, the Canadian Agent
and the London Agent.

     “Agreement” means this Five-Year Revolving Credit Facility Agreement, as
the same may hereafter be modified, supplemented or amended from time to time.

     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to

2

--------------------------------------------------------------------------------




or substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to such day for deposits in
dollars with a maturity of one month. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

     “Alternative Currency” means Euro, Canadian Dollars and any other currency
(other than US Dollars) (a) that is freely transferable and convertible into US
Dollars in the London market, (b) for which LIBO Rates can be determined by
reference to the Reuters “LIBOR01” screen as provided in the definition of “LIBO
Rate” and (c) that has been designated by the Administrative Agent as an
Alternative Currency at the request of the Company and with the consent of each
Global Tranche Lender.

     “Applicable Agent” means (a) with respect to a Loan or Borrowing
denominated in US Dollars or a Letter of Credit (other than a Letter of Credit
issued for the account of a Canadian Borrowing Subsidiary), the Administrative
Agent, (b) with respect to a Loan or Borrowing denominated in any currency other
than US Dollars, the London Agent and (c) with respect to a Letter of Credit
issued for the account of a Canadian Borrowing Subsidiary, the Canadian Agent.

     “Applicable Funding Account” means, as to each Borrower, the applicable
account with the Applicable Agent (or one of its Affiliates) specified on
Schedule 1.01 hereto or set forth in such Borrower’s Borrower Subsidiary
Agreement entered pursuant to Section 2.20, or any other account with the
Applicable Agent (or one of its Affiliates) that shall be specified in a written
notice signed by a Financial Officer of the applicable Borrower or the Company
and delivered to and approved by such Applicable Agent.

     “Applicable Rate” means, for any day with respect to (a) any ABR Loan,
LIBOR Loan or EURIBOR Loan or (b) the Commitment Fees, as the case may be, the
applicable rate per annum set forth under the appropriate caption in the table
below, based upon the Leverage Ratio:

Category Leverage Ratio Commitment Fee ABR Spread LIBOR/EURIBOR
Spread Category 1 <1.00 to 1.00 0.30% 1.00% 2.00% Category 2 > 1.00:1.00 and
< 2.00:1.00 0.35% 1.25% 2.25% Category 3 > 2.00:1.00 and
< 3.00:1.00 0.40% 1.50% 2.50% Category 4 > 3.00:1.00 0.50% 1.75% 2.75%

3

--------------------------------------------------------------------------------




Except as set forth below, the Leverage Ratio used to determine the Applicable
Rate during the period from and including any Financial Statement Delivery Date
to but excluding the next Financial Statement Delivery Date shall be that in
effect at the date of the balance sheet delivered on such first Financial
Statement Delivery Date under Section 5.01(a) or (b); provided that (i) prior to
the first Financial Statement Delivery Date, the Leverage Ratio used to
determine the Applicable Rate shall be that in effect at March 31, 2010, and
(ii) if any financial statements required to have been delivered under Section
5.01(a) or (b) shall not have been delivered by the date required under such
Section, the Applicable Rate shall, until such financial statements shall have
been delivered, be determined by reference to Category 4.

     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

     “Arrangers” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC, in their capacity as co-lead arrangers of the revolving credit
facility provided for herein.

     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit F or such other form as shall be approved
by the Administrative Agent.

     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority

4

--------------------------------------------------------------------------------




or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

     “Borrowers” means the Company and the Borrowing Subsidiaries.

     “Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR or EURIBOR Loans, as to
which a single Interest Period is in effect or (b) a Swingline Loan.

     “Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euros,
€5,000,000, (d) in the case of a Borrowing denominated in Canadian Dollars,
CAD$5,000,000 and (e) in the case of a Borrowing denominated in any other
Alternative Currency, the smallest amount of such Alternative Currency that is
an integral multiple of 1,000,000 units of such currency and that has a US
Dollar Equivalent in excess of US$5,000,000.

     “Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, (b) in the case of a Borrowing denominated in Euros,
€1,000,000, (c) in the case of a Borrowing denominated in Canadian Dollars,
CAD$1,000,000 and (d) in the case of a Borrowing denominated in any other
Alternative Currency, 1,000,000 units of such currency.

     “Borrowing Request” means a request by a Borrower for a Borrowing in
accordance with Section 2.03.

     “Borrowing Subsidiary” means AIH, AIE, AIC, and at any time, each
Subsidiary that has been designated as a Borrowing Subsidiary by the Company
pursuant to Section 2.20 and that has not ceased to be a Borrowing Subsidiary as
provided in such Section.

     “Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit A-1.

     “Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit A-2.

     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits in such currency in the
London interbank market, (b) when used in connection with a Loan denominated in
any

5

--------------------------------------------------------------------------------




Alternative Currency other than Euro, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in such currency in
the principal financial center of the country of such Alternative Currency and
(c) when used in connection with a Loan denominated in Euro, the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payments in Euro.

     “Canadian Borrowing Subsidiary” means any Borrowing Subsidiary that is a
Canadian Subsidiary.

     “Canadian Dollars” or “CAD$” means the lawful money of Canada.

     “Canadian Subsidiary” means any Subsidiary that is incorporated or
otherwise organized under the laws of Canada or any political subdivision
thereof.

     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

     “Change in Control” means (a) the ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) other than Permitted
Shareholders, of shares representing 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company at a time when Permitted Shareholders together (i) do not have the
unrestricted power directly or indirectly to vote or direct the vote of shares
representing a percentage of such aggregate ordinary voting power that is
greater than the percentage so owned by any such Person or group or (ii) do not
Control the Company; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated by the board of directors of the Company nor (ii)
appointed by directors so nominated; or (c) the occurrence of any “change in
control” or similar event, however denominated, resulting in an obligation on
the part of the Company or any Subsidiary to repay, redeem or repurchase, or to
offer to repay, redeem or repurchase, Material Indebtedness.

     “Change in Law” means (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or Issuing Bank or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority if such request,

6

--------------------------------------------------------------------------------




guideline or directive is made or issued after the Closing Date and reflects a
change after the Closing Date in the policies or practices to which such
request, guideline or directive relates.

     “Chinese Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of China.

     “Claims” has the meaning specified in Section 2.18(c).

     “Class”, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Global Tranche
Revolving Loans, US Tranche Revolving Loans or Swingline Loans and (b) any
Commitment, refers to whether such Commitment is a Global Tranche Commitment or
a US Tranche Commitment.

     “Closing Date” means the date of this Agreement.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

     “Combined Tranche Percentage” means, with respect to any Lender at any
time, the percentage of the aggregate Commitments represented by such Lender’s
Commitment or Commitments at such time; provided that in the case of Section
2.21 when a Defaulting Lender shall exist, “Combined Tranche Percentage” shall
mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitments) represented by such Lender’s Commitment or Commitments. If
the Commitments have expired or been terminated, the Combined Tranche
Percentages shall be determined on the basis of the Commitments most recently in
effect, giving effect to any assignments.

     “Commitments” means the Global Tranche Commitments and the US Tranche
Commitments. The aggregate amount of the Commitments as of the Closing Date is
US$390,000,000.

     “Commitment Fees” has the meaning specified in Section 2.11(a).

     “Commitment Increase” has the meaning specified in Section 2.08(d).

     “Company” has the meaning specified in the preamble.

     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period, plus, without duplication and to the extent deducted from revenues
in determining Consolidated Net Income, the sum of (a) Consolidated Interest
Expense for such period, (b) income tax expense for such period, (c)
depreciation and amortization for such period, (d) all non-cash charges
(including any non-cash expenses relating to stock option exercises or other
non-cash, stock-based compensation such as restricted stock

7

--------------------------------------------------------------------------------




units) during such period (provided that any cash payment made with respect to
any such non-cash charge shall be subtracted in computing Consolidated EBITDA
for the period in which such cash payment is made), (e) all charges related to
the early retirement of Indebtedness during such period and (f) cash
restructuring charges not in excess of US$25,000,000 in any period of four
fiscal quarters or US$75,000,000 in the aggregate during the term of this
Agreement, and minus, without duplication, (x) all non-cash gains and income for
such period, and (y) any gains related to the early retirement of Indebtedness
for such period, all determined on a consolidated basis for the Company and its
Subsidiaries in accordance with GAAP. Notwithstanding the foregoing, (i)
Consolidated EBITDA for the fiscal quarters of the Company ended December 31,
2009, and March 31, 2010, will be deemed for all purposes of this Agreement to
be US$45,836,000 and US$33,501,000, respectively, and (ii) Consolidated EBITDA
for the fiscal quarter of the Company ended June 30, 2010, will be deemed for
all purposes of this Agreement to equal “Consolidated EBITDA” for such fiscal
quarter as defined in the Existing Credit Agreement and determined in a manner
consistent with that used in arriving at the amounts set forth in clause (i) of
this sentence.

     “Consolidated Interest Expense” means, for any period, the gross interest
expense, whether expensed or capitalized (including the interest component in
respect of Capital Lease Obligations), accrued or paid by the Company and its
Subsidiaries during such period but excluding the amortization of deferred
financing costs, determined on a consolidated basis in accordance with GAAP. For
purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments received by the Company or its Subsidiaries
under interest rate protection agreements, the effect of which is required to be
reflected in the Company’s income statement under “Interest Expense”.

     “Consolidated Net Income” means, for any period, net income or loss of the
Company and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.

     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
the accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such financial statements were prepared on
such date in accordance with GAAP.

     “Consolidated Tangible Net Worth” means at any date the consolidated common
shareholders’ equity of the Company and its Consolidated Subsidiaries less their
consolidated Intangible Assets, all determined as of such date.

     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

8

--------------------------------------------------------------------------------




     “Credit Event” means any borrowing or the issuance of any Letter of Credit.

     “Credit Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.

     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

     “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

     “Designated Obligations” means all Obligations of the Borrowers with
respect to (a) principal of and interest on outstanding Loans, (b)
participations in Swingline Loans funded by the US Tranche Lenders, (d)
unreimbursed L/C Disbursements and interest thereon and (e) all Commitment Fees
and Letter of Credit participation fees.

     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

     “Domestic Subsidiary” means a Subsidiary that is incorporated or organized
in the United States of America or any state or other political subdivision,
territory or possession thereof.

9

--------------------------------------------------------------------------------




     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

     “EMU Legislation” means the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states.

     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
permits, licenses, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the presence, management, release or threatened release of any
Hazardous Material or to health and safety matters.

     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the presence, release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

     “Equity Interests” means any shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights to acquire any such equity ownership
interests.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) a failure by any
Plan to satisfy the “minimum funding standards” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in “at risk”
status (as defined in Section 430(i)(4) of the Code or Section 303(i)(4) of
ERISA); (e) the incurrence by the Company or any of its ERISA

10

--------------------------------------------------------------------------------




Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or in “endangered”
or “critical” status (within the meaning of Section 432 of the Code or Section
305 of ERISA).

     “Euro” or “€” means the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.

     “EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the rate appearing on the Reuters “EURIBOR 01” screen displaying the
EURIBOR Rate calculated by the European Central Bank (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Applicable Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
Euro in the European interbank market) at approximately 10:00 a.m., London time,
on the Quotation Day for such Interest Period, as the rate for deposits in Euro
with a maturity comparable to such Interest Period. In the event that such rate
is not available at such time for any reason, then the “EURIBO Rate” with
respect to such EURIBOR Borrowing for such Interest Period shall be the rate at
which deposits in Euro the US Dollar Equivalent of which is US$5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
European interbank market at approximately 10:00 a.m., London time, on the
Quotation Day for such Interest Period.

     “EURIBOR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted EURIBO Rate.

      “Event of Default” has the meaning specified in Article VII.

     “Exchange Rate” means, on any day, for purposes of determining the US
Dollar Equivalent of any currency other than US Dollars, the rate at which such
other currency may be exchanged into US Dollars at the time of determination on
such day as set forth on the applicable Reuters World Currency Page. In the
event that such rate does not appear on the applicable Reuters World Currency
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company, or, in the

11

--------------------------------------------------------------------------------




absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

     “Excluded Divestiture” means any sale of assets (including Equity Interests
in any Subsidiary) for cash by the Company or any Subsidiary at a time when the
Leverage Ratio, giving pro forma effect to such sale (but not to any related
repayment of Indebtedness of the Company or any Subsidiary, other than any
prepayment of Indebtedness related to the assets sold that is required under the
terms of an agreement existing prior to, and not entered into in contemplation
of, such sale) as if it had occurred at the beginning of the period of four
consecutive fiscal quarters ended on or most recently prior to such time, shall
be less than 3.25 to 1.00.

     “Excluded Taxes” means, (a) with respect to any Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (i) income or franchise taxes imposed
on (or measured by) such recipient’s net income, capital or any similar
alternate basis by the United States of America (or any state or municipality
thereof), or by any Governmental Authority as a result of a present or former
connection between the recipient and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document), (ii) any
branch profit taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction described in clause (i) above, (iii) any
United States backup withholding taxes and (iv) in the case of any Lender, any
withholding tax that is attributable to such Lender’s failure to comply with
Section 2.17(f); (b) with respect to any US Tranche Lender (other than a Lender
that becomes a US Tranche Lender through an assignment under Section 2.19(b) or
following an Event of Default with respect to the Company under Section 7.01(h)
or (i)), any withholding tax that is imposed by the United States of America on
amounts payable from locations within such jurisdiction to such Lender’s US
Tranche Lending Office, to the extent such tax is in effect and applicable
(assuming the taking by such Borrower and such Lender of all actions required in
order for available exemptions from such tax to be effective) pursuant to any
law (including FATCA) in effect at (and, in the case of FATCA, including any
regulations or official interpretations thereof issued after) the time such
Lender becomes a party to this Agreement (or designates a new US Tranche Lending
Office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new

12

--------------------------------------------------------------------------------




lending office (or assignment), to receive additional amounts with respect to
such withholding tax pursuant to Section 2.17; and (c) with respect to any
Global Tranche Lender (other than a Lender that becomes a Global Tranche Lender
through an assignment under Section 2.19(b) or following an Event of Default
with respect to the Company under Section 7.01(h) or (i)), (i) any withholding
tax that is imposed on amounts payable by a Global Tranche Borrower organized in
the United States of America, Switzerland or Canada by any taxation authority of
such Borrower’s jurisdiction of organization on amounts payable from locations
within such jurisdiction to such Lender’s Global Tranche Lending Office
designated for Global Tranche Borrowers organized in such jurisdiction, to the
extent such tax is in effect and applicable (assuming the taking by such
Borrower and such Lender of all actions required in order for available
exemptions from such tax to be effective) pursuant to any law (including FATCA)
in effect at (and, in the case of FATCA, including any regulations or official
interpretations thereof issued after) the time such Lender becomes a party to
this Agreement (or designates a new Global Tranche Lending Office for Global
Tranche Borrowers organized in such jurisdiction), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts with
respect to such withholding tax pursuant to Section 2.17 or (ii) any Swiss
Withholding Tax that is imposed on amounts payable by a Swiss Borrowing
Subsidiary to such Lender’s applicable Global Tranche Lending Office, to the
extent such Swiss Withholding Tax is imposed as a direct result of (A) a breach
by such Lender (but not by any other Lender) under Section 2.17(h) or (B) an
assignment by such Lender (but not by any other Lender) without the consent of
such Swiss Borrowing Subsidiary in breach of the requirements of clause (ii)(C)
of Section 10.04(b) or a sale by such Lender (but not by any other Lender) of a
participation, a sub-participation, or any other arrangement to a Non-Qualifying
Bank without the consent of such Swiss Borrowing Subsidiary in breach of the
requirements of clause (ii) of Section 10.04(d) or a breach of a Lender of the
representations and warranties in clause (ii) of Section 10.04(d). It is
understood and agreed that, as to any Global Tranche Lender, the status of any
Swiss Withholding Tax as an Excluded Tax shall not affect the rights of such
Lender under Section 2.12(g) except to the extent provided in Section 2.12(h).

     “Existing Credit Agreement” means the Credit Agreement dated as of April
16, 2006, among the Company, the Borrowing Subsidiaries party thereto, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
JPMorgan Europe Limited, as London Agent, as heretofore amended.

     “Existing Letters of Credit” means letters of credit listed on Schedule
2.05 that are outstanding on the Effective Date and issued by an Issuing Bank,
whether under the Existing Credit Agreement or otherwise.

     “FATCA” means, with regard to any Lender, Sections 1471 through 1474 of the
Code, as of the date of this Agreement.

13

--------------------------------------------------------------------------------




     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

     “Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

     “Financial Statement Delivery Date” means each date on which the Company
delivers financial statements under Section 5.01(a) or (b) (including by filing
with the Securities and Exchange Commission and notifying the Administrative
Agent of such filing as provided in Section 5.01).

     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or a political subdivision
thereof.

     “Foreign Plans” has the meaning specified in Section 3.10(b).

     “Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

     “GAAP” means generally accepted accounting principles in the United States
of America.

     “Global Tranche” has the meaning specified in the definition of “Tranche”.

     “Global Tranche Borrower” means (a) the Company, (b) any US Borrowing
Subsidiary, (c) any Swiss Borrowing Subsidiary, (d) any Canadian Borrowing
Subsidiary and (e) any Borrowing Subsidiary that is not a US Borrowing
Subsidiary, a Swiss Borrowing Subsidiary or a Canadian Borrowing Subsidiary and
that has been designated by the Administrative Agent as a Global Tranche
Borrower at the request of the Company and with the consent of each Global
Tranche Lender.

     “Global Tranche Commitment” means, with respect to each Global Tranche
Lender, the commitment of such Global Tranche Lender to make Global Tranche
Revolving Loans pursuant to Section 2.01(a) and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Global Tranche Lender’s Global Tranche Revolving Credit
Exposure, as such commitment may be reduced or increased from time to time
pursuant to Section 2.08 or assignments by or to such Global Tranche Lender
pursuant to Section 10.04. The initial amount of each Global Tranche Lender’s
Global Tranche Commitment is set forth

14

--------------------------------------------------------------------------------




on Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Global Tranche Lender shall have assumed its Global Tranche Commitment, as the
case may be. The aggregate amount of Global Tranche Commitments on the Closing
Date is US$307,500,000.

     “Global Tranche Lender” means a Lender with a Global Tranche Commitment or
a Global Tranche Revolving Credit Exposure.

     “Global Tranche Lending Office” means, with respect to any Global Tranche
Lender, such office(s) as such Lender (or any Affiliate of such Lender) shall
have specified from time to time as its “Global Tranche Lending Office(s)” by
notice to the Company and the Administrative Agent. A Global Tranche Lender may
designate different Global Tranche Lending Offices for Loans to Global Tranche
Borrowers in different jurisdictions.

     “Global Tranche Percentage” means, with respect to any Global Tranche
Lender at any time, the percentage of the aggregate Global Tranche Commitments
represented by such Global Tranche Lender’s Global Tranche Commitment at such
time; provided that in the case of Section 2.21 when a Defaulting Lender shall
exist, “Global Tranche Percentage” shall mean the percentage of the total Global
Tranche Commitments (disregarding any Defaulting Lender’s Global Tranche
Commitment) represented by such Lender’s Global Tranche Commitment. If the
Global Tranche Commitments have expired or been terminated, the Global Tranche
Percentages shall be determined on the basis of the Global Tranche Commitments
most recently in effect, giving effect to any assignments.

     “Global Tranche Revolving Credit Exposure” means, with respect to any
Global Tranche Lender at any time, the sum of (a) the aggregate amount of the US
Dollar Equivalents of such Global Tranche Lender’s outstanding Global Tranche
Revolving Loans and (b) such Global Tranche Lender’s LC Exposure.

     “Global Tranche Revolving Loans” means Loans made by the Global Tranche
Lenders pursuant to Section 2.01(a). Each Global Tranche Revolving Loan
denominated in US Dollars shall be a LIBOR Loan or, at the request of the
applicable Borrower as provided herein and solely in the case of a Global
Tranche Revolving Loan made to the Company or a US Borrowing Subsidiary, an ABR
Loan. Each Global Tranche Revolving Loan denominated in Euros shall be a EURIBOR
Loan. Each Global Tranche Revolving Loan denominated in Canadian Dollars or in
an Alternative Currency other than Euros or Canadian Dollars shall be a LIBOR
Loan.

     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

15

--------------------------------------------------------------------------------




     “Guarantee” of or by any Person means any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; provided, that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.

     “Guarantee Beneficiaries” has the meaning specified in Article IX.

     “Guarantee Requirement” means, at any time, that (a) the Subsidiary
Guarantee Agreement (or a supplement thereto) shall have been executed by (i)
each Domestic Subsidiary (other than (A) any Domestic Subsidiary that is a
subsidiary of a Foreign Subsidiary, (B) any Domestic Subsidiary that (x) does
not conduct any business operations, (y) has assets with a total book value not
in excess of US$1,000 and (z) does not have any Indebtedness outstanding and (C)
any Subsidiary that is created as a result of a Permitted AEC Transaction), in
each case existing at such time and (ii) each Foreign Subsidiary that is a
direct or indirect parent corporation of a Borrower (it being understood that
each such Foreign Subsidiary will guarantee only the Obligations of such
Borrower), shall have been delivered to the Administrative Agent and shall be in
full force and effect, (b) the Indemnity, Subrogation and Contribution Agreement
(or a supplement thereto) shall have been executed by the Company and each
Domestic Subsidiary party to the Subsidiary Guarantee Agreement, shall have been
delivered to the Administrative Agent and shall be in full force and effect and
(c) as to each Subsidiary that shall become a party to the Subsidiary Guarantee
Agreement after the Effective Date, the Administrative Agent shall have received
documents comparable to those delivered under paragraphs (b) and (f) of Section
4.01 with respect to Subsidiaries party to such Subsidiary Guarantee Agreement
on the Effective Date.

     “Guarantor” means the Company or any Subsidiary Guarantor.

     “Guidelines” means, together, (i) Guideline S-02.123 in relation to
interbank loans of September 22, 1986 (Merkblatt “Verrechnungssteuer auf Zinsen
von Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22.
September 1986), (ii) Guideline S-02.122.1 in relation to bonds of April 1999
(Merkblatt “Obligationen” vom April 1999), (iii) Guideline S-02.128 in relation
to syndicated credit facilities of January 2000 (Merkblatt “Steuerliche
Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln und
Unterbeteiligungen” vom Januar 2000), (iv) Guideline S-02.122.2 in relation to
deposits of April 1999 (Merkblatt “Kundenguthaben”

16

--------------------------------------------------------------------------------




von April 1999), and, effective as of August 1, 2010, (v) the Ordinance of the
Swiss Federal Council of June 18, 2010 on changes relating to stamp duty and
withholding tax (“Verordnung des Schweizerischen Bundesrats vom 18. Juni 2010
über Änderungen im Bereich der Stempelabgaben und Verrechnungssteuer”) in each
case as issued, amended or substituted from time to time by the Swiss Federal
Tax Administration, respectively the Swiss Federal Council.

     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances, materials or wastes of any nature regulated pursuant
to any Environmental Law.

     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

     “Immaterial Subsidiary” means any Subsidiary (other than any Borrower, any
Guarantor or any Subsidiary that directly or indirectly owns capital stock of
any Borrower or Guarantor) with respect to which both

>      (a) the sum of (i) the consolidated book value of the assets of such
> Subsidiary and (ii) the aggregate consolidated book value of the assets of
> each other Subsidiary that has a lower consolidated book value than the assets
> of the Subsidiary specified in clause (i) is less than 3% of the aggregate
> consolidated book value of the total assets of the Company and all the
> Subsidiaries, in each case determined as of the last day of the most recently
> ended fiscal year for which financial statements are available, and
> 
>      (b) the sum of (i) such Subsidiary’s consolidated net income and (ii) the
> aggregate consolidated net income of each other Subsidiary that has a lower
> consolidated net income than that of the Subsidiary specified in clause (i) is
> less than 3% of Consolidated Net Income, in each case for the most recently
> ended fiscal year for which financial statements are available.

     “Increase Effective Date” has the meaning specified in Section 2.08(d).

     “Increasing Lender” has the meaning specified in Section 2.08(d).

     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding

17

--------------------------------------------------------------------------------




current accounts payable and obligations under Hedging Agreements, in each case
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations of such Person, (h) all obligations of such Person
as an account party in respect of letters of credit and letters of guaranty and
(i) all obligations of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

     “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

     “Indemnitee” has the meaning specified in Section 10.03(b).

     “Indemnity, Subrogation and Contribution Agreement” means an Indemnity,
Subrogation and Contribution Agreement substantially in the form of Exhibit E
hereto.

     “Initial Borrowings” has the meaning specified in Section 2.08(d).

     “Intangible Assets” means the amount (to the extent reflected in
determining consolidated common shareholders’ equity of the Company in
accordance with GAAP) of (i) all write-ups (other than write-ups resulting from
foreign currency transactions and write-ups of assets of a going concern
business made within twelve months after the acquisition of such business)
subsequent to December 31, 2005, in the book value of any asset owned by the
Company or a Consolidated Subsidiary, (ii) all investments in unconsolidated
Subsidiaries and all equity investments in Persons that are not Subsidiaries, in
each case to the extent that the carrying value of any such investment on any
Company’s books exceeds its historical cost and (iii) all unamortized debt
discount and expense, unamortized deferred charges (but only to the extent that
the aggregate amount thereof exceeds US$15,000,000), goodwill, patents,
trademarks, service marks, trade names, copyrights, organization or
developmental expenses and other intangible assets.

     “Interest Election Request” means a request by a Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

     “Interest Payment Date” means (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any LIBOR Loan or EURIBOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a

18

--------------------------------------------------------------------------------




LIBOR or EURIBOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

     “Interest Period” means, with respect to any LIBOR or EURIBOR Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower may elect; provided that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

     “Issuing Bank” means JPMCB, JPM Toronto, and up to five other Lenders that
may become Issuing Banks hereunder from time to time by entering into Issuing
Bank Agreements with the Company, each in its capacity as an issuer of Letters
of Credit hereunder, and the successors of any such person in such capacity as
provided in Section 2.05(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

     “Issuing Bank Agreement” means an Issuing Bank Agreement between an Issuing
Bank, the Administrative Agent and the Company substantially in the form of
Exhibit C-1.

     “Issuing Bank Fee” has the meaning specified in Section 2.11(b).

     “JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

     “JPMEL” means J.P. Morgan Europe Limited and its successors.

     “JPM Toronto” means JPMorgan Chase Bank, N.A., Toronto Branch and its
successors.

     “LC Commitment” means, as to any Issuing Bank, the maximum permitted amount
of the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.01 or in such Issuing Bank’s Issuing Bank Agreement.

19

--------------------------------------------------------------------------------




     “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Letter of Credit.

     “LC Exchange Rate” means, on any day, with respect to US Dollars in
relation to any Alternative Currency, the rate at which US Dollars may be
exchanged into such Alternative Currency, as set forth at approximately 12:00
noon, New York City time, on such day on the applicable Reuters World Currency
Page. In the event that such rate does not appear on the applicable Reuters
World Currency Page, the LC Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Applicable Agent and the Company or, in the absence of such
agreement, such LC Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Applicable Agent in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about 11:00 a.m., London time, on such date for the purchase of
such Alternative Currency with US Dollars for delivery two Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Applicable Agent, after consultation with the
Company, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

     “LC Exposure” means, at any time, the sum of (a) the US Dollar Equivalents
of the undrawn amounts of all outstanding Letters of Credit at such time plus
(b) the sum of the US Dollar Equivalents of the amounts of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrowers at
such time (giving effect to any conversion of the Borrowers’ reimbursement
obligations in respect of any LC Disbursements into US Dollar denominated
obligations as provided in Section 2.05). The LC Exposure of any Lender at any
time shall be its Combined Tranche Percentage of the aggregate LC Exposure at
such time.

     “LC Fronting Fee” has the meaning specified in Section 2.11(b).

     “LC Participation Calculation Date” means, with respect to any LC
Disbursement made in a currency other than US Dollars, (a) the date on which the
applicable Issuing Bank shall advise the Applicable Agent that it purchased with
US Dollars the currency used to make such LC Disbursement or (b) if such Issuing
Bank shall not advise the Applicable Agent that it made such a purchase, the
date on which such LC Disbursement is made.

     “LC Participation Fee” has the meaning specified in Section 2.11(b).

     “Lenders” means the Persons listed on Schedule 2.01, any other Person that
shall have become a Lender pursuant to an Assignment and Assumption or Section
2.08(d), other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

20

--------------------------------------------------------------------------------




     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement, and, as of the Effective Date, the Existing Letters of Credit, other
than any such letter of credit that shall have ceased to be a “Letter of Credit”
outstanding hereunder pursuant to Section 10.05.

     “Leverage Ratio” means, on any date, the ratio of (i) Total Debt at such
date to (ii) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on or most recently prior to such date (and solely
for purposes of this definition, if any Person shall have been acquired or
divested by the Company or its Consolidated Subsidiaries or if the Company shall
have merged with any Person during such period, Consolidated EBITDA shall be
determined on a pro forma basis as if such acquisition, divestiture or merger,
and any related incurrence or repayment of Indebtedness, had occurred at the
beginning of such period).

     “LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the rate appearing on the Reuters “LIBOR01”
screen displaying British Bankers’ Association Interest Settlement Rates for
such currency (or on any successor or substitute screen provided by Reuters, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Applicable Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in such currency in the London interbank
market) at approximately 11:00 a.m., London time, on the Quotation Day for such
Interest Period, as the rate for deposits in such currency with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such LIBOR
Borrowing for such Interest Period shall be the rate at which deposits in such
currency the US Dollar Equivalent of which is US$5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, on the Quotation Day for such
Interest Period.

     “LIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

     “Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement,
each Borrowing Subsidiary Termination, the promissory notes, if any, executed
and delivered pursuant to Section 2.09(e), the Subsidiary Guarantee Agreement,
the Indemnity, Subrogation and Contribution Agreement and the Letters of Credit.

21

--------------------------------------------------------------------------------




     “Loan Parties” means the Borrowers and the Guarantors; provided that,
solely for purposes of Section 6.07, the Loan Parties shall not include AIH,
AIE, AIC or any Subsidiary that is excluded from the definition of “Subsidiary
Guarantor” pursuant to the proviso contained in such definition.

     “Loans” means the loans made by the Lenders to the Borrowers pursuant to
this Agreement.

     “Local Time” means (a) with respect to any Loan or Borrowing denominated in
US Dollars or any Letter of Credit (other than a Letter of Credit issued for the
account of a Canadian Borrowing Subsidiary), New York City time, (b) with
respect to any Loan or Borrowing denominated in any other currency, London time
and (c) with respect a Letter of Credit issued for the account of a Canadian
Borrowing Subsidiary, Toronto time.

     “London Agent” means J.P. Morgan Europe Limited.

     “Mandatory Costs Rate” has the meaning set forth in Exhibit C-3.

     “Marketable Securities” means any debt or equity securities for which an
active trading market exists and price quotations are available.

     “Material Adverse Change” means any event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, property, or financial condition of the Company and the
Subsidiaries taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights and remedies of the Agents, the Issuing Banks
or the Lenders thereunder.

     “Material Indebtedness” means Indebtedness (other than the Obligations
under this Agreement or under any other Loan Document), or obligations in
respect of one or more Hedging Agreements, of any one or more of the Company and
the Subsidiaries in an aggregate principal amount exceeding US$20,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements provided for in such Hedging Agreement) that the Company or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

     “Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.

     “Maturity Date” means July 16, 2015.

22

--------------------------------------------------------------------------------




     “MNPI” means material information concerning the Company and the
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Exchange Act.

     “Moody’s” means Moody’s Investors Service, Inc.

     “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

     “Net Proceeds” means, with respect to any event, an amount equal to (a) the
cash proceeds received in respect of such event including (i) any cash received
in respect of any non-cash proceeds, but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses paid by the Company and
the Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) in the case of a sale or other disposition of an asset
(including pursuant to a casualty or condemnation), the amount of all payments
required to be made by the Company and the Subsidiaries as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) by the
Company and the Subsidiaries, and the amount of any reserves established by the
Company and the Subsidiaries to fund contingent liabilities reasonably estimated
to be payable, that are directly attributable to such event (as determined
reasonably and in good faith by the chief financial officer of the Company).

     “Non-Qualifying Bank” means any person who does not qualify as a Qualifying
Bank.

     “Non-Refundable Portion” has the meaning given such term in Section
2.12(h).

     “Non-Wholly Owned Subsidiary” means a Subsidiary that is not a Wholly Owned
Subsidiary.”

     “Obligations” means (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made under this Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of LC Disbursements, interest thereon and obligations to
provide cash collateral, and (iii) all other monetary obligations of the Company
or any Subsidiary under this Agreement and each other Loan Document, including
obligations to pay fees, expense reimbursement obligations and indemnification

23

--------------------------------------------------------------------------------




obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual payment of
all obligations of the Company under each Hedging Agreement that (i) is in
effect on the Effective Date with a counterparty that is a Lender (or an
Affiliate thereof) as of the Effective Date or (ii) is entered into after the
Effective Date with any counterparty that is a Lender (or an Affiliate thereof)
at the time such Hedging Agreement is entered into, (c) the due and punctual
performance of all other obligations of each Borrower under or pursuant to this
Agreement and each of the other Loan Documents, and (d) the due and punctual
payment and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents.

     “Other Taxes” means any and all present or future stamp, recording,
transfer, sales, documentary, excise, property or similar taxes, charges or
levies (and any interest, penalties or additions relating thereto) arising from
any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

     “Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

     “Participant” has the meaning specified in Section 10.04(c).

     “Participant Register” has the meaning given such term in Section 10.04(c).

     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

     “Permitted AEC Transaction” means (i) the sale of Equity Interests in AEC
to a third party for fair value, (ii) the contribution for fair value of all or
a portion of the assets of AEC to an entity newly formed for the purpose of
establishing joint ownership with one or more third parties in exchange for
Equity Interests in such newly formed entity and (iii) any subsequent sale for
fair value of Equity Interests (in one or more transactions) to any third
parties pursuant to the terms of the shareholders’ agreement, joint ownership
agreement or other constitutive document of such newly formed entity.

     “Permitted Investments” means:

>      (a) direct obligations of, or obligations the principal of and interest
> on which are unconditionally guaranteed by, the United States of America (or
> by any agency thereof to the extent such obligations are backed by the full
> faith and credit of the United States of America), in each case maturing
> within one year from the date of acquisition thereof;

24

--------------------------------------------------------------------------------




>      (b) investments in commercial paper maturing within 270 days from the
> date of acquisition thereof and having, at such date of acquisition, the
> highest credit rating obtainable from S&P or from Moody’s;
> 
>      (c) investments in certificates of deposit, banker’s acceptances and time
> deposits maturing within 180 days from the date of acquisition thereof issued
> or guaranteed by or placed with, and money market deposit accounts issued or
> offered by, any domestic office of any commercial bank organized under the
> laws of the United States of America or any State thereof which has a combined
> capital and surplus and undivided profits of not less than US$500,000,000;
> 
>      (d) fully collateralized repurchase agreements with a term of not more
> than 30 days for securities described in clause (a) above and entered into
> with a financial institution satisfying the criteria described in clause (c)
> above;
> 
>      (e) shares of money market mutual or similar funds that invest
> exclusively in assets satisfying the requirements of clauses (a) through (d)
> above;
> 
>      (f) money market mutual or similar funds offered by any Lender or
> Affiliate of a Lender; and
> 
>      (g) investments by Albany International Tecidos Tecnicos Ltda. in the
> debt securities of Bradesco Empresas not to exceed US$5,000,000 in the
> aggregate at any time.

provided that, in the case of any investment by a Foreign Subsidiary, “Permitted
Investments” shall also include: (i) direct obligations of the sovereign nation
(or any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof), (ii) investments of the type and
maturity described in clauses (a) through (d) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (iii) shares of money market mutual or similar funds which invest
exclusively in assets otherwise satisfying the requirements of this definition
(including this proviso).

     “Permitted Shareholders” means (a) J. Spencer Standish, (b) any of J.
Spencer Standish’s descendants or legatees, (c) any executor, personal
representative or spouse of J. Spencer Standish or any of his descendants, (d)
any corporation, trust or other entity holding voting stock of the Company as to
which one or more of the Persons identified in the foregoing clauses (a) through
(c) have Control, (e) any trust as to which Persons so identified in clauses (a)
through (c) above hold at least 85% of the beneficial interest in the income and
principal of the trust disregarding the interests of the contingent remaindermen
and (f) any Employee Stock Ownership Plan for the benefit of employees of the
Company.

25

--------------------------------------------------------------------------------




     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by the Company
or any ERISA Affiliate.

     “Prepayment Event” means any sale, transfer or other disposition of any
property or asset of the Company or any Subsidiary in respect of which the
Commitments are required to be reduced pursuant to Section 6.03(i) or 6.06(c).

     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

     “Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

     Pro Rata Proceeds” means, with respect to any sale, transfer or other
disposition of any property or asset on any day, an amount equal to the product
of (a) 75% of the Net Proceeds of such sale, transfer or disposition and (b) a
fraction, the numerator of which is the aggregate Revolving Credit Exposures on
such day and the denominator of which is the numerator plus the outstanding
aggregate principal amount of the Company’s 6.84% Senior Notes due 2017 on such
day.

     “Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

     “Qualifying Bank” means any entity which is recognized as a bank by the
banking laws in force in its country of incorporation, or if acting through a
branch, in the country of that branch, and which exercises as its main purpose a
true banking activity, having bank personnel, premises, communication devices of
its own and the authority of decision-making and has a genuine banking activity.

     “Quotation Day” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing and any Interest Period, the day on which it is market practice in the
relevant interbank market for prime banks to give quotations for deposits in the
currency of such Borrowing for delivery on the first day of such Interest
Period. If such quotations would normally be given by prime banks on more than
one day, the Quotation Day will be the last of such days.

26

--------------------------------------------------------------------------------




     “Receivables” means all accounts, contract rights, chattel paper,
instruments, general intangibles and other assets arising out of or in
connection with the sale or lease of goods or the rendering of services.

     “Register” has the meaning specified in Section 10.04.

     “Regulation D” means Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

     “Regulation T” means Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

     “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

     “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

     “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the aggregate
Revolving Credit Exposures and unused Commitments at such time.

     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of the
Company, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any such
Equity Interests or any option, warrant or other right to acquire any such
Equity Interests; provided that none of (a) any dividend or distribution
consisting solely of common stock of the Company, (b) the payment of cash in
lieu of fractional shares in connection with any such common stock dividend or
distribution or (c) the acceptance of shares of common stock of the Company in
payment of the exercise price of any option to acquire any such shares of common
stock of the Company shall constitute a Restricted Payment.

     “Revolving Credit Exposure” means a Global Tranche Revolving Credit
Exposure or a US Tranche Revolving Credit Exposure.

     “Revolving Loan” means any Global Tranche Revolving Loan or US Tranche
Revolving Loan, as applicable.

     “S&P” means Standard & Poor’s.

27

--------------------------------------------------------------------------------




     “Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States of America or of the jurisdiction of
such currency or in which any subject Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D (and for purposes of Regulation D, LIBOR Loans shall be
deemed to constitute eurocurrency liabilities). Loans shall be deemed to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

     “Subsequent Borrowings” has the meaning specified in Section 2.08(d).

     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. For purposes of Section
4.02(a), references to “subsidiaries” herein shall be deemed, on the date of any
subsequent borrowing to finance the acquisition of any Person, to include any
Person to be acquired on such date.

     “Subsidiary” means any subsidiary of the Company.

     “Subsidiary Guarantee Agreement” means a Guarantee Agreement substantially
in the form of Exhibit D hereto.

     “Subsidiary Guarantor” means each Subsidiary that is or is required to be a
party to, or each Domestic Subsidiary that is not required under the Guarantee
Requirement but elects, at any time, to become a party to, the Subsidiary
Guarantee Agreement, and the permitted successors and assigns of each such
Person; provided that, solely for purposes of Sections 6.01, 6.03 and 6.07, any
Subsidiary that has not

28

--------------------------------------------------------------------------------




guaranteed the Obligations of all the Borrowers hereunder will not be deemed to
be a Subsidiary Guarantor.

     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any US
Tranche Lender at any time shall be such Lender’s US Tranche Percentage of the
aggregate Swingline Exposure.

     “Swingline Lender” means JPMCB, in its capacity as lender of Swingline
Loans hereunder.

     “Swingline Loan” means a Loan made pursuant to Section 2.04.

     “Swiss Borrowing Subsidiary” means any Borrowing Subsidiary that is a Swiss
Subsidiary.

     “Swiss Federal Tax Administration” means the Swiss federal tax
administration referred to in Article 34 of the Swiss Withholding Tax Act.

     “Swiss Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of, or resident for tax purposes in, Switzerland or any
political subdivision thereof, including, with respect to AIH, the Guernsey
branch.

     “Swiss Ten Non-Bank Rule” means the rule that the aggregate number of
Lenders and Participants in respect of Loans to any Swiss Borrowing Subsidiary
pursuant to this Agreement that are not Qualifying Banks must not at any time
exceed ten, all in accordance with the Guidelines.

     “Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors other than Qualifying Banks of any Swiss Borrowing Subsidiary under
all outstanding debts relevant for the classification as debenture
(Kassenobligation) (including intragroup loans, facilities or private
placements, as the case may be, (including Loans pursuant to this Agreement))
must not at any time exceed twenty, all in accordance within the meaning of the
Guidelines, it being understood that for purposes hereof the maximum number of
ten Non-Qualifying Banks permitted under this Agreement shall be taken into
account (whether or not ten Non-Qualifying Banks do so participate at any given
time).

     “Swiss Withholding Tax” means the withholding tax imposed by the Swiss
Federal Withholding Tax Act.

     “Swiss Withholding Tax Act” means the Swiss federal act on withholding tax,
of October 13, 1965, as modified from time to time (“Bundesgesetz über die
Verrechnungssteuer vom 13. Oktober 1965”).

29

--------------------------------------------------------------------------------




     “Swiss Withholding Tax Rules” means, together, the Swiss Ten Non-Bank Rule
and the Swiss Twenty Non-Bank Rule.

     “TARGET” means the Trans-European Automated Real Time Gross Settlement
Express Transfer (TARGET) payment system.

     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

     “Total Debt” means, at any time, the sum of (a) all Indebtedness that is or
should be reflected as a liability on a consolidated balance sheet of the
Company and the Subsidiaries in accordance with GAAP and (b) the consideration
(other than any note of a Subsidiary that serves as a conduit in a sale or
financing transaction with respect to Receivables) received by the Company or
any Consolidated Subsidiary from any Person (other than the Company or a
Subsidiary) for Receivables sold, which Receivables remain uncollected at such
time (other than delinquent Receivables sold for collection in the ordinary
course of business and not as part of a financing transaction); less (x) the sum
of all cash and cash equivalents (as determined in accordance with GAAP), (y)
the cash surrender value of life insurance policies naming the Company as
beneficiary (as determined in accordance with GAAP) and (z) the fair market
value of any Marketable Securities of the Company and the Consolidated
Subsidiaries, with such excluded items under clauses (x) through (z) above not
to exceed US$65,000,000 in the aggregate at any time; provided, however, that,
with respect to any Non-Wholly Owned Subsidiary, the Indebtedness (other than
any Indebtedness that is Guaranteed by the Company or a Wholly-Owned Subsidiary)
and assets thereof referred to in the foregoing clauses shall be disregarded in
the calculation of “Total Debt” to the extent of any economic interest in such
Non-Wholly Owned Subsidiary that is owned by any Person other than the Company
or a Wholly-Owned Subsidiary. For the purposes of this definition, “Marketable
Securities” means any debt or equity securities for which an active trading
market exists and price quotations are available.

     “Tranche” means a category of Commitments and extensions of credit
thereunder. For purposes hereof, each of the following shall comprise a separate
Tranche: (a) the Global Tranche Commitments, the Global Tranche Revolving Loans
and participations in Letters of Credit attributable to the Global Tranche
Commitments (the “Global Tranche”) and (b) the US Tranche Commitments, the US
Tranche Revolving Loans and participations in Letters of Credit and Swingline
Loans attributable to the US Tranche Commitments (the “US Tranche”).

     “Tranche Percentage” means a Global Tranche Percentage or a US Tranche
Percentage.

     “Transactions” means the execution, delivery and performance by each Loan
Party of each Loan Document to which it is to be a party, the borrowing of the
Loans, the use of the proceeds thereof and the issuance and use of Letters of
Credit.

30

--------------------------------------------------------------------------------




     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate or
the Alternate Base Rate.

     “US Borrowing Subsidiary” means any Borrowing Subsidiary that is a Domestic
Subsidiary.

     “US Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in US Dollars, such amount and (b) with respect to any
amount in any currency other than US Dollars, the equivalent in US Dollars of
such amount, determined by the Administrative Agent pursuant to Section 1.05
using the Exchange Rate with respect to such currency at the time in effect
under the provisions of such Section.

     “US Dollars” or “US$” means the lawful currency of the United States of
America.

     “US Tax Certificate” has the meaning specified in Section 2.17(f)(ii).

     “US Tranche” has the meaning specified in the definition of “Tranche”.

     “US Tranche Borrower” means (a) the Company and (b) any Borrowing
Subsidiary that has been designated as a US Tranche Borrower pursuant to Section
2.20.

     “US Tranche Commitment” means, with respect to each US Tranche Lender, the
commitment of such US Tranche Lender to make US Tranche Revolving Loans pursuant
to Section 2.01(b) and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing such US Tranche
Lender’s maximum US Tranche Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to Section
2.08 or assignments by or to such US Tranche Lender pursuant to Section 10.04.
The initial amount of each US Tranche Lender’s US Tranche Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such US Tranche Lender shall have assumed its US Tranche Commitment, as the case
may be. The aggregate amount of US Tranche Commitments on the Closing Date is
US$82,500,000.

     “US Tranche Lender” means a Lender with a US Tranche Commitment or a US
Tranche Revolving Credit Exposure.

     “US Tranche Lending Office” means, with respect to any US Tranche Lender,
such office(s) as such Lender (or any Affiliate of such Lender) shall have
specified from time to time as its “US Tranche Lending Office(s)” by notice to
the Company and the Administrative Agent.

31

--------------------------------------------------------------------------------




     “US Tranche Percentage” means, with respect to any US Tranche Lender at any
time, the percentage of the aggregate US Tranche Commitments represented by such
US Tranche Lender’s US Tranche Commitment at such time; provided that in the
case of Section 2.21 when a Defaulting Lender shall exist, “US Tranche
Percentage” shall mean the percentage of the total US Tranche Commitments
(disregarding any Defaulting Lender’s US Tranche Commitment) represented by such
Lender’s US Tranche Commitment. If the US Tranche Commitments have expired or
been terminated, the US Tranche Percentages shall be determined on the basis of
the US Tranche Commitments most recently in effect, giving effect to any
assignments.

     “US Tranche Revolving Credit Exposure” means, with respect to any US
Tranche Lender at any time, the aggregate amount of (a) such US Tranche Lender’s
outstanding US Tranche Revolving Loans, (b) such US Tranche Lender’s LC Exposure
and (c) such US Tranche Lender’s Swingline Exposure.

     “US Tranche Revolving Loans” means Loans made by the US Tranche Lenders
pursuant to Section 2.01(b). Each US Tranche Revolving Loan shall be a LIBOR
Loan or an ABR Loan.

     “Wholly Owned Subsidiary” means a Subsidiary all the Capital Stock in
which, other than directors’ qualifying shares and/or other nominal amounts of
Capital Stock that are required to be held by Persons under applicable law, are
owned, directly or indirectly, by the Company or a Subsidiary.

     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

     “Withholding Agent” means the Borrower or the Administrative Agent.

     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Global
Tranche Revolving Loan”) or by Type (e.g., a “LIBOR Revolving Loan”) or by Class
and Type (e.g., a “Global Tranche LIBOR Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Global Tranche Borrowing”) or by
Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a “Global Tranche
LIBOR Borrowing”).

     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other

32

--------------------------------------------------------------------------------




document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Unless otherwise indicated, any reference to a US Dollar amount
in Article VI or VII of this Agreement (or in any definition of a term used in
either such Article) shall be deemed to be a reference to that US Dollar amount
or the equivalent thereof in one or more other currencies.

     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that,
(a) if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b)
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification 825-10, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Indebtedness of the Company or any Subsidiary at “fair value”, as defined
therein.

     (a) Currency Translation. The Administrative Agent shall determine the US
Dollar Equivalent of any Borrowing denominated in a currency other than US
Dollars as of the date of the commencement of the initial Interest Period
therefor and as of the date of the commencement of each subsequent Interest
Period therefor, in each case using the Exchange Rate for such currency in
relation to US Dollars in effect on the date that is three Business Days prior
to the date on which the applicable Interest Period shall commence, and each
such amount shall, except as provided in the last two sentences of this Section,
be the US Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this sentence. The Administrative Agent shall
determine the US Dollar Equivalent of any Letter of Credit denominated in a
currency other than US Dollars as of the date such Letter of Credit is issued,
amended to increase its face

33

--------------------------------------------------------------------------------




amount, extended or renewed and as of the last Business Day of each subsequent
calendar quarter, in each case using the Exchange Rate for such currency in
relation to US Dollars in effect on the date that is three Business Days prior
to the date on which such Letter of Credit is issued, amended to increase its
face amount, extended or renewed and as of the last Business Day of such
subsequent calendar quarter, as the case may be, and each such amount shall,
except as provided in the last two sentences of this Section, be the US Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this sentence. The Administrative Agent shall notify the Company and
the Lenders of each calculation of the US Dollar Equivalent of each Borrowing or
Letter of Credit. Notwithstanding the foregoing, for purposes of any
determination under Article V, Article VI (other than Sections 6.08 and 6.09) or
Section 7.01 or any determination under any other provision of this Agreement
expressly requiring the use of a current exchange rate, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
US Dollars shall be translated into US Dollars at currency exchange rates in
effect on the date of such determination. For purposes of Section 6.08 and 6.09,
amounts in currencies other than US Dollars shall be translated into US Dollars
at the currency exchange rates used in preparing the Company’s annual and
quarterly financial statements.

ARTICLE II

The Credits

     SECTION 2.01. Commitments. (a) Global Tranche Commitments. Subject to the
terms and conditions set forth herein, each Global Tranche Lender agrees to make
Global Tranche Revolving Loans denominated in US Dollars, Euro, Canadian Dollars
or other Alternative Currencies to the Global Tranche Borrowers from time to
time during the Availability Period in principal amounts at any time outstanding
that will not result in (i) the aggregate Global Tranche Revolving Credit
Exposures exceeding the aggregate Global Tranche Commitments, (ii) the Global
Tranche Revolving Credit Exposure of any Lender exceeding its Global Tranche
Commitment or (iii) the portion of the aggregate Global Tranche Revolving Credit
Exposures attributable to Loans made to and Letters of Credit issued for the
accounts of Borrowing Subsidiaries that are Foreign Subsidiaries exceeding
US$200,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Global Tranche Borrowers may borrow, prepay and
reborrow Global Tranche Revolving Loans.

     (b) US Tranche Commitments. Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans
denominated in US Dollars to the US Tranche Borrowers from time to time during
the Availability Period in principal amounts at any time outstanding that will
not result in (A) the aggregate US Tranche Revolving Credit Exposures exceeding
the aggregate US Tranche Commitments or (B) the US Tranche Revolving Credit
Exposure of any Lender exceeding its US Tranche Commitment. Within the foregoing
limits and subject to the

34

--------------------------------------------------------------------------------




terms and conditions set forth herein, the US Tranche Borrowers may borrow,
prepay and reborrow US Tranche Revolving Loans.

     SECTION 2.02. Loans and Borrowings. (a) Each Global Tranche Revolving Loan
shall be made as part of a Global Tranche Borrowing consisting of Global Tranche
Revolving Loans of the same Type and currency made by the Global Tranche Lenders
ratably in accordance with their respective Global Tranche Commitments. Each US
Tranche Revolving Loan shall be made as part of a US Tranche Borrowing
consisting of US Tranche Revolving Loans of the same Type made by the US Tranche
Lenders ratably in accordance with their respective US Tranche Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

     (b) Subject to Section 2.13, (i) each Borrowing denominated in US Dollars
shall be comprised entirely of (A) LIBOR Loans or (B) at the request of the
applicable Borrower as provided herein and solely in the case of any such
Borrowing by the Company or a US Borrowing Subsidiary, ABR Loans, (ii) each
Borrowing denominated in Canadian Dollars or in any Alternative Currency other
than Euros shall be comprised entirely of LIBOR Loans and (iii) each Borrowing
denominated in Euros shall be comprised entirely of EURIBOR Loans. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any Loan
or issue any Letter of Credit by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan or issue such Letter of Credit;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

     (c) At the commencement of each Interest Period for any LIBOR Borrowing or
EURIBOR Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Borrowing (other than a Swingline Loan) is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of US$1,000,000 and not less than US$5,000,000; provided that an ABR
Borrowing under any Tranche may be in an aggregate amount that is equal to the
entire unused balance of the Commitments under such Tranche or, in the case of a
Global Tranche Borrowing, that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Each Swingline Loan shall be in
an amount that is an integral multiple of US$100,000 and not less than
US$1,000,000. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
12 LIBOR Borrowings and EURIBOR Borrowings outstanding.

     (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

35

--------------------------------------------------------------------------------




     SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
applicable Borrower shall notify the Applicable Agent of such request by
telephone (a) in the case of a LIBOR Borrowing or a EURIBOR Borrowing, not later
than 11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 10:00 a.m.,
New York City time, the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Applicable Agent of a written Borrowing Request in
the form of Exhibit B or any other form approved by the Administrative Agent and
signed by a Financial Officer of the applicable Borrower. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

>      (i) the Borrower requesting such Borrowing;
> 
>      (ii) the Type of such Borrowing;
> 
>      (iii) the currency and the principal amount of such Borrowing;
> 
>      (iv) the date of such Borrowing, which shall be a Business Day;
> 
>      (v) in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
> Interest Period to be applicable thereto, which shall be a period contemplated
> by the definition of the term “Interest Period”; and
> 
>      (vi) the location and number of the relevant Borrower’s account to which
> funds are to be disbursed, which shall comply with the requirements of Section
> 2.06(a).

If no election as to the currency of the Borrowing is specified, then the
requested Borrowing shall be denominated in US Dollars. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing if denominated in US Dollars, a EURIBOR Borrowing if denominated in
Euros or a LIBOR Borrowing if denominated in an Alternative Currency other than
Euros. If no Interest Period is specified with respect to any requested LIBOR
Borrowing or EURIBOR Borrowing, then the requesting Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Applicable
Agent shall advise each Lender under the applicable Tranche of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

     SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans denominated in
US Dollars to the Company or any US Borrowing Subsidiary from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the sum of the US Dollar Equivalents of
the principal amounts of the outstanding Swingline Loans exceeding US$25,000,000
or

36

--------------------------------------------------------------------------------




(ii) the aggregate US Tranche Revolving Credit Exposures exceeding the aggregate
US Tranche Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company and the US Borrowing Subsidiaries may borrow, prepay and reborrow
Swingline Loans.

     (b) To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy signed
by a Financial Officer on behalf of the applicable Borrower), not later than
12:00 noon, New York City time, on the day of such proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received by it. The Swingline Lender shall make each Swingline Loan
available to the applicable Borrower by means of a credit to the general deposit
account of the Company with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.

     (c) The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the US Tranche Lenders to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which the US Tranche Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each US Tranche Lender, specifying in such notice such
Lender’s US Tranche Percentage of such Swingline Loan or Loans. Each US Tranche
Lender hereby unconditionally and irrevocably agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s US Tranche Percentage of such Swingline Loan or
Loans. Each US Tranche Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the US Tranche Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each US
Tranche Lender shall comply with its obligations under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the US Tranche Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the US Tranche Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from or on behalf of the applicable
Borrower in respect of a Swingline Loan after receipt by the Swingline Lender of
the proceeds of a

37

--------------------------------------------------------------------------------




sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the US Tranche Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to a Loan Party for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof.

     SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit, for its own account or the account of any Subsidiary (provided that
the Company shall be a co-applicant and co-obligor with respect to each Letter
of Credit issued for the account of any Subsidiary that is not a Borrower), in a
form reasonably acceptable to the Applicable Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by a Borrower to, or entered into by a Borrower with,
an Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. Existing Letters of Credit will, for all purposes
of this Agreement (including paragraphs (d) and (e) of this Section), be deemed
to have been issued hereunder on the Effective Date and will, for all purposes
of this Agreement, constitute Letters of Credit.

     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Applicable Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the currency in which
such Letter of Credit is to be denominated (which shall be US Dollars, Euros,
Canadian Dollars or another currency approved by the applicable Issuing Bank
that satisfies the requirements of clauses (a) and (b) of the definition of
“Alternative Currency”), the name and address of the beneficiary thereof and
such other information as shall be necessary to enable the applicable Issuing
Bank to prepare, amend, renew or extend such Letter of Credit. If requested by
such Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the

38

--------------------------------------------------------------------------------




applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed $80,000,000, (ii) the aggregate Global Tranche Credit Revolving
Exposures shall not exceed the aggregate Global Tranche Commitments, (iii) the
aggregate US Tranche Revolving Credit Exposures shall not exceed the aggregate
US Tranche Commitments, (iv) the portion of the LC Exposure attributable to
Letters of Credit issued by any Issuing Bank shall not exceed the LC Commitment
of such Issuing Bank and (v) the portion of the aggregate Revolving Credit
Exposures attributable to Loans made to and Letters of Credit issued for the
accounts of Borrowing Subsidiaries that are Foreign Subsidiaries shall not
exceed US$200,000,000.

     (c) Expiration Date. Each Letter of Credit will expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Combined Tranche Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Applicable Agent, for the account of the applicable Issuing Bank, such Lender’s
Combined Tranche Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment in respect of an
LC Disbursement required to be refunded to a Borrower for any reason. Such
payment by the Lenders shall be made (i) if the currency of the applicable LC
Disbursement or reimbursement payment shall be US Dollars, then in the currency
of such LC Disbursement and (ii) if the currency of the applicable LC
Disbursement or reimbursement payment shall be an Alternative Currency, in an
amount of US Dollars, calculated by the Applicable Agent based on current
exchange rates on the applicable LC Participation Calculation Date, sufficient
to enable the Applicable Agent to purchase an amount of such Alternative
Currency equal to the amount of such LC Disbursement. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit, the occurrence and continuance of
a Default, any reduction or termination of the Commitments or any fluctuation in
currency values, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

39

--------------------------------------------------------------------------------




     (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Applicable Agent an amount in the currency of such
LC Disbursement equal to such LC Disbursement not later than 12:00 noon, Local
Time, on the date that such LC Disbursement is made, if such Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
date, or, if such notice has not been received by such Borrower prior to such
time on such date, then not later than 12:00 noon, Local Time, on (i) the
Business Day that such Borrower receives such notice, if such notice is received
prior to 10:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that such Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is denominated in US Dollars and is not less than
$1,000,000, the applicable Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing or
Swingline Loan. If the applicable Borrower fails to make any such reimbursement
payment when due, (A) if such payment relates to a Letter of Credit denominated
in an Alternative Currency, automatically and with no further action required,
the obligation of such Borrower to reimburse the applicable LC Disbursement
shall be permanently converted into an obligation to reimburse the US Dollar
Equivalent, calculated using the LC Exchange Rate on the applicable LC
Participation Calculation Date, of such LC Disbursement and (B) in the case of
each LC Disbursement, the Applicable Agent shall notify each Lender of the
applicable LC Disbursement, the amount of the payment then due from such
Borrower in respect thereof and such Lender’s Combined Tranche Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay in US
Dollars to the Applicable Agent on the date such notice is received its Combined
Tranche Percentage of the applicable LC Disbursement payment then due from such
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders pursuant to this paragraph), and the
Applicable Agent shall promptly pay to the applicable Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the Applicable
Agent of any payment from a Borrower pursuant to this paragraph, the Applicable
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.

     (f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this

40

--------------------------------------------------------------------------------




Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit, this Agreement or
any other Loan Document, or any term or provision herein or therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. None
of the Agents, the Lenders, the Issuing Banks or any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to a Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the fullest extent permitted by applicable law) suffered by such
Borrower that are caused by (i) such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (ii) such Issuing Bank’s breach of its
obligation to issue a Letter of Credit pursuant to this Section. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

     (g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Applicable Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse such Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement.

41

--------------------------------------------------------------------------------




     (h) Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, (i) in the case of any LC Disbursement denominated in US Dollars,
and at all times following the conversion to US Dollars of an LC Disbursement
made in an Alternative Currency pursuant to paragraph (e) of this Section, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Company fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(e) shall apply and (ii) if such LC
Disbursement is made in an Alternative Currency, at all times prior to its
conversion to US Dollars pursuant to paragraph (e) of this Section, at a rate
equal to the rate reasonably determined by the applicable Issuing Bank to be the
cost to such Issuing Bank of funding such LC Disbursement plus the Applicable
Rate applicable to LIBOR Revolving Loans or EURIBOR Revolving Loans, as the case
may be, at such time; provided that, if the applicable Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12(e) shall apply. Interest accrued pursuant to this
paragraph shall be paid to the Applicable Agent, for the account of the
applicable Issuing Bank (except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be paid to the Applicable Agent for the account of such
Lender pro rata to the extent of such payment), and shall be payable on demand
or, if no demand has been made, on the date on which the applicable Borrower
reimburses the applicable LC Disbursement in full.

     (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrowers shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(c). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement (including the right to receive fees under Section
2.11(c)), but shall not be required to issue additional Letters of Credit.

     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been

42

--------------------------------------------------------------------------------




accelerated, Lenders with LC Exposures representing more than 50% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, each Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders and the Issuing Banks, an amount in cash equal to the portion of the LC
Exposure attributable to Letters of Credit issued for the account of such
Borrower as of such date plus any accrued and unpaid interest thereon; provided
that (i) amounts payable in respect of any Letter of Credit or LC Disbursement
shall be payable in the currency of such Letter of Credit or LC Disbursement,
except that LC Disbursements in an Alternative Currency in respect of which the
applicable Borrower’s reimbursement obligations have been converted to
obligations in US Dollars as provided in paragraph (e) of this Section and
interest accrued thereon shall be payable in US Dollars and (ii) the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower or any Material Subsidiary described in Section 7.01(h) or 7.01(i). The
Borrowers shall also deposit cash collateral in accordance with this paragraph
as and to the extent required by Section 2.21. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations, and the applicable Borrower hereby creates in favor of the
Administrative Agent a security interest in each such deposit to secure such
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
applicable Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the applicable Borrower for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with LC Exposure representing more than 50% of the
total LC Exposure), be applied to satisfy other obligations of the Borrowers
under this Agreement. If a Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three Business Days after all Events of Default have been cured
or waived.

     (k) Designation of Additional Issuing Banks. From time to time, the Company
may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an Issuing Bank Agreement, which
shall set forth the LC Commitment of such Lender and be executed by such Lender,
the Company and the Administrative Agent and, from and after the effective date
of such agreement, (i) such Lender shall have all the rights and obligations of
an Issuing Bank under this Agreement

43

--------------------------------------------------------------------------------




and the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to include such Lender in
its capacity as an Issuing Bank. The Issuing Bank Agreement of any Issuing Bank
may limit the currencies in which and the Borrowers for the accounts of which
such Issuing Bank will issue Letters of Credit, and any such limitations will,
as to such Issuing Bank, be deemed to be incorporated in this Agreement.

     (l) Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the currency and aggregate face amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amount thereof shall have changed), it being understood that such Issuing Bank
shall not effect any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit without first obtaining written
confirmation from the Administrative Agent that such increase is then permitted
under this Agreement, (ii) on each Business Day on which such Issuing Bank makes
any LC Disbursement, the date, currency and amount of such LC Disbursement,
(iii) on any Business Day on which a Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the currency and amount of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

     SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 11:00 a.m., Local
Time, to the account of the Applicable Agent most recently designated by such
Applicable Agent for such purpose by notice to the applicable Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The Applicable
Agent will make such Loan proceeds available to the applicable Borrower by
promptly crediting the amounts so received, in like funds, to the Applicable
Funding Account of such Borrower; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank. If
a Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, the Applicable Agent shall return the amounts
so received to the respective Lenders.

     (b) Unless the Applicable Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Applicable Agent such Lender’s share of such Borrowing, the
Applicable Agent may assume that such Lender has made such share available on
such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount in the required currency.

44

--------------------------------------------------------------------------------




In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and such
Borrower severally agree to pay to the Applicable Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Applicable Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Applicable Agent to be the cost to it of funding
such amount or (ii) in the case of such Borrower, the interest rate applicable
to the subject Loan.

     SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
LIBOR Borrowing or a EURIBOR Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing, may
elect Interest Periods therefor, all as provided in this Section and on terms
consistent with the other provisions of this Agreement. Borrower may elect
different options with respect to different portions of the applicable affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Loans, which may not be converted or continued.

     (b) To make an election pursuant to this Section, a Borrower shall notify
the Applicable Agent of such election by telephone by the time and date that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent and, if such Agent is not the Administrative
Agent, to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by a Financial Officer on
behalf of the applicable Borrower. Notwithstanding any other provision of this
Section, a Borrower shall not be permitted to (i) change the currency of any
Borrowing or (ii) elect an Interest Period for LIBOR Loans or EURIBOR Loans that
does not comply with Section 2.02(d).

     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

>      (i) the Borrowing to which such Interest Election Request applies and, if
> different options are being elected with respect to different portions
> thereof, the portions thereof to be allocated to each resulting Borrowing (in
> which case the information to be specified pursuant to clauses (iii) and (iv)
> below shall be specified for each resulting Borrowing);

45

--------------------------------------------------------------------------------




>      (ii) the effective date of the election made pursuant to such Interest
> Election Request, which shall be a Business Day;
> 
>      (iii) the Type of the resulting Borrowing; and
> 
>      (iv) if the resulting Borrowing is to be a LIBOR Borrowing or a EURIBOR
> Borrowing, the Interest Period to be applicable thereto after giving effect to
> such election, which shall be a period contemplated by the definition of the
> term “Interest Period”.

If by any such Interest Election Request a Borrower requests a LIBOR or EURIBOR
Borrowing but does not specify an Interest Period, then such Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

     (d) Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each affected Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

     (e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing or EURIBOR Borrowing prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period, (i) in the case of a
LIBOR Borrowing made to the Company or a US Borrowing Subsidiary and denominated
in US Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in
the case of any other LIBOR Borrowing or any EURIBOR Borrowing such Borrowing
shall become due and payable on the last day of such Interest Period.

     (f) Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in US Dollars to
the Company or a Domestic Subsidiary may be converted to or continued as a LIBOR
Borrowing and (ii) unless repaid, each LIBOR Borrowing denominated in US Dollars
of the Company or a Domestic Subsidiary shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto. The foregoing is without
prejudice to the other rights and remedies available hereunder upon an Event of
Default.

     SECTION 2.08. Termination, Reduction and Increase of Commitments. (a)
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

     (b) The Company may at any time, without premium or penalty, terminate, or
from time to time reduce, the Commitments of any Tranche; provided that (i) each
such reduction of the Commitments of any Tranche shall be in an amount that is
not less than the Borrowing Minimum and an integral multiple of the Borrowing
Multiple, in each case for Borrowings denominated in US Dollars, (ii) the
Company shall not terminate or reduce the Commitments of any Tranche if after
giving effect to such

46

--------------------------------------------------------------------------------




termination or reduction and to any concurrent payment or prepayment of Loans or
LC Disbursements in accordance with Section 2.10, the aggregate amount of
Revolving Credit Exposures under either the US Tranche or the Global Tranche
would exceed the aggregate amount of Commitments of such Tranche and (iii) if an
Event of Default shall have occurred and be continuing and one or more Letters
of Credit or unreimbursed LC Disbursements shall be outstanding, the Company
shall not terminate or reduce the Commitments of either Tranche unless it shall
simultaneously and ratably reduce the Commitments of the other Tranche.

     (c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under any Tranche under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Canadian Agent, the London Agent and the applicable Lenders of
the contents thereof. Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments under any Tranche may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked or extended by the Company (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied or the
effectiveness of such other credit facilities is delayed. Any termination or
reduction of the Commitments under any Tranche shall be permanent. Each
reduction of the Commitments under any Tranche shall be made ratably among the
applicable Lenders in accordance with their Commitments under such Tranche.

     (d) (i) The Company may at any time and from time to time, by written
notice to the Administrative Agent (which shall deliver a copy thereof to the
Canadian Agent, the London Agent and the applicable Lenders) executed by the
Company and one or more financial institutions (any such financial institution
referred to in this Section being called an “Increasing Lender”), which may
include any Lender, cause Global Tranche Commitments or US Tranche Commitments
to be extended by the Increasing Lenders (or cause the Global Tranche
Commitments or US Tranche Commitments of the Increasing Lenders to be increased,
as the case may be) in an amount for each Increasing Lender (which shall not be
less than US$5,000,000) set forth in such notice; provided, that (A) the new
Commitments and increases in existing Commitments pursuant to this paragraph
shall not be greater than US$100,000,000 in the aggregate during the term of
this Agreement and shall not be less than US$10,000,000 (or any portion of such
US$100,000,000 aggregate amount remaining unused) for any such increase, (B)
each Increasing Lender, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and (iii) each Increasing Lender, if not already a Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed accession agreement in a form
satisfactory to the Administrative Agent and the Borrower (an “Accession
Agreement”). New Commitments and increases in Commitments shall become effective
on the date specified in the applicable notices

47

--------------------------------------------------------------------------------




delivered pursuant to this paragraph. Upon the effectiveness of any Accession
Agreement to which any Increasing Lender is a party, (x) such Increasing Lender
shall thereafter be deemed to be a party to this Agreement and shall be entitled
to all rights, benefits and privileges accorded a Lender hereunder and subject
to all obligations of a Lender hereunder and (y) Schedule 2.01 shall be deemed
to have been amended to reflect the Commitment or Commitments of such Increasing
Lender as provided in such Accession Agreement.

     (ii) On the effective date (the “Increase Effective Date”) of any increase
in the Commitments of any Tranche pursuant to paragraph (d)(i) above (a
“Commitment Increase”), (A) the aggregate principal amount of the Borrowings of
such Tranche outstanding (the “Initial Borrowings”) immediately prior to the
Commitment Increase on the Increase Effective Date shall be deemed to be paid;
(B) each Increasing Lender that shall have had a Commitment under such Tranche
prior to the Commitment Increase shall pay to the Administrative Agent in same
day funds (in the applicable currencies), an amount equal to the difference
between (x) the product of (1) such Lender’s applicable Tranche Percentage
(calculated after giving effect to the Commitment Increase) multiplied by (2)
the amount of each Subsequent Borrowing (as hereinafter defined) and (y) the
product of (1) such Lender’s applicable Tranche Percentage (calculated without
giving effect to the Commitment Increase) multiplied by (2) the amount of each
Initial Borrowing; (C) each Increasing Lender that shall not have had a
Commitment under such Tranche prior to the Commitment Increase shall pay to
Administrative Agent in same day funds (in the applicable currencies) an amount
equal to the product of (1) such Increasing Lender’s applicable Tranche
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (2) the amount of each Subsequent Borrowing; (D) after the
Administrative Agent receives the funds specified in clauses (B) and (C) above,
the Administrative Agent shall pay to each Lender (in the applicable currencies)
the portion of such funds that is equal to the difference between (x) the
product of (1) such Lender’s applicable Tranche Percentage (calculated without
giving effect to the Commitment Increase) multiplied by (2) the amount of each
Initial Borrowing, and (y) the product of (1) such Lender’s applicable Tranche
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (2) the amount of each Subsequent Borrowing; (E) after the
effectiveness of the Commitment Increase, the applicable Borrower shall be
deemed to have made new Borrowings (the “Subsequent Borrowings”) in amounts (in
the currencies of the Initial Borrowings) equal to the amounts of the Initial
Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03; (F) each Lender shall be deemed to hold its applicable Tranche
Percentage of each Subsequent Borrowing (each calculated after giving effect to
the Commitment Increase); and (G) the Borrower shall pay each Lender any and all
accrued but unpaid interest on its Loans comprising the Initial Borrowings. The
deemed payments made pursuant to clause (i) above shall be subject to
compensation by the applicable Borrower pursuant to the provisions of Section
2.16 if the Increase Effective Date occurs other than on the last day of the
Interest Period relating thereto.

48

--------------------------------------------------------------------------------




     (iii) Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or additions of a new Lender shall become
effective under this paragraph (d) unless (A) on the effective date of such
increase, the conditions set forth in Section 4.02(a) and (b) shall be satisfied
(with all references in such paragraphs to a Borrowing being deemed to be
references to such increase or addition) and (B) the Administrative Agent shall
have received a certificate to that effect dated such date and executed by the
President, Vice President or a Financial Officer of the Company (with sufficient
copies for each of the Lenders) together with documents consistent with those
delivered on the Effective Date under Section 4.01(b), (c) and (f), giving
effect to such increase or addition.

     SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Applicable Agent for the
accounts of the applicable Lenders the then unpaid principal amount of each
Revolving Loan of such Borrower on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan made to the
Company on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th day or the last day of a calendar month
and that is at least two Business Days after the day on which such Swingline
Loan is made; provided that on each date on which a Borrowing denominated in US
Dollars (including any ABR Borrowing) is made to a Borrower that shall have
borrowed Swingline Loans, such Borrower shall repay all Swingline Loans then
outstanding to it.

     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type of each
such Loan and, in the case of any LIBOR or EURIBOR Loan, the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent, the Canadian
Agent or the London Agent hereunder for the account of the Lenders or any of
them and each Lender’s share thereof. The information contained in such accounts
will be made available to the Company at reasonable times and upon reasonable
request.

     (d) The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.

49

--------------------------------------------------------------------------------




     (e) Any Lender may request that Loans of any Class made by it to any
Borrower be evidenced by a promissory note. In such event, the applicable
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Company and the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

     SECTION 2.10. Prepayment of Loans. (a) Each Borrower shall have the right
at any time and from time to time to prepay any Borrowing of such Borrower in
whole or in part, subject to Section 2.16 (but otherwise without premium or
penalty) and the requirements of this Section.

     (b) If the aggregate Revolving Credit Exposures under any Tranche shall
exceed the aggregate Commitments under such Tranche, then (i) on the last day of
any Interest Period for any LIBOR Borrowing or EURIBOR Borrowing under such
Tranche and (ii) on each other date on which any ABR Borrowing or Swingline Loan
shall be outstanding under such Tranche, the applicable Borrowers shall prepay
Loans under such Tranche in an aggregate amount equal to the lesser of (i) the
amount necessary to eliminate such excess and (ii) the amount of such Borrowing.
If the aggregate Revolving Credit Exposures under any Tranche on the last day of
any month shall exceed 105% of the aggregate Commitments under such Tranche,
then the applicable Borrowers shall, within three Business Days of such
applicable date, prepay one or more Borrowings under such Tranche in an
aggregate principal amount sufficient to eliminate such excess.

     (c) On the date of any Prepayment Event, the Company shall pay or prepay
(or shall cause a Borrowing Subsidiary to pay or prepay) Borrowings in an amount
equal to that portion of the Pro Rata Proceeds of such Event equal to the excess
of (a) the aggregate Revolving Credit Exposures immediately following such Event
over (b) the aggregate Commitments after giving effect to the reduction of the
Commitments required pursuant to Section 6.03(i) or 6.06(c) in respect of such
Event.

     (d) On the date of any termination or reduction of the Commitments of
either Tranche pursuant to Section 2.08, the Company shall pay or prepay (or
shall cause a Borrowing Subsidiary to pay or prepay) so much of the Borrowings
under such Tranche as shall be necessary in order that the aggregate Revolving
Credit Exposures under such Tranche shall not exceed the aggregate Commitments
under such Tranche after giving effect to such termination or reduction.

     (e) Prior to any optional or mandatory prepayment of Borrowings hereunder,
the applicable Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.

50

--------------------------------------------------------------------------------




     (f) The applicable Borrower shall notify the Applicable Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment of a Borrowing hereunder (i) in the
case of a LIBOR Borrowing or a EURIBOR Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of such prepayment, (ii) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of such prepayment and (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Applicable
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.12.

     SECTION 2.11. Fees. (a) The Borrowers agree to pay to the Administrative
Agent, in US Dollars, for the account of each Lender, a commitment fee (a
“Commitment Fee”), which shall accrue at the Applicable Rate on the daily unused
amount of each Commitment of such Lender, in each case during the period from
and including the Closing Date to but excluding the date on which such
Commitment terminates. Accrued Commitment Fees shall be payable in arrears on
the last day of March, June, September and December of each year, commencing on
the first such date to occur after the date hereof, and, with respect to the
Commitments of any Tranche, on the date on which the Commitments of such Tranche
shall terminate. All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing Commitment
Fees, (i) a Global Tranche Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Global Tranche Revolving Loans and LC Exposure of
such Lender, and (ii) a US Tranche Commitment of a Lender shall be deemed to be
used to the extent of the outstanding US Tranche Revolving Loans of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

     (b) The Company agrees to pay (or cause the applicable Borrowing Subsidiary
to pay) (i) to the Administrative Agent for the account of each Global Tranche
Lender a participation fee (an “LC Participation Fee”) with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used in determining the interest rate on applicable to LIBOR Revolving Loans on
the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date but excluding the

51

--------------------------------------------------------------------------------




later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank,
a fronting fee (an “LC Fronting Fee”), which shall accrue at the rate of 0.125%
per annum on the average daily undrawn amount of the outstanding Letters of
Credit issued by such Issuing Bank during the period from and including Closing
Date to but excluding the later of the date of termination of the Commitments
and the date on which the last of such Letters of Credit expires, terminates or
is drawn in full, as well as such Issuing Bank’s standard fees (“Issuing Bank
Fees”) with respect to the issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. LC Participation Fees and
LC Fronting Fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such Fees shall be payable on the date on
which the Global Tranche Commitments terminate and any such Fees accruing after
the date on which the Global Tranche Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All LC Participation Fees and LC
Fronting Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

     (c) The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
writing between the Company and the Administrative Agent.

     (d) The Borrowers agree to pay, through the Administrative Agent, upfront
fees in the amounts heretofore communicated to the Lenders by the Company and
the Administrative Agent.

     (e) All fees payable hereunder shall be paid on the dates on which due, in
immediately available funds, to the Administrative Agent or to any Issuing Bank
(in the case of fees payable to it) for distribution, in the case of Commitment
Fees, LC Participation Fees and up front fees, to the Revolving Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances. The parties
hereto agree that each fee payable under paragraph (a), (c) or (d) of this
Section shall be payable (i) 61% by the Company, (ii) 13% by AIH, (iii) 13% by
AIE, and (iv) 13% by AIC, it being agreed that such allocation shall not reduce
the rights of the Administrative Agent or the Lenders under Article IX in
respect of amounts payable by such Borrowing Subsidiaries.

     SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

     (b) The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

52

--------------------------------------------------------------------------------




     (c) The Loans comprising each EURIBOR Borrowing shall bear interest at the
Adjusted EURIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

     (d) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, to the fullest extent permitted by
applicable law, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

     (e) Accrued interest on each Loan under any Tranche shall be payable in
arrears on each Interest Payment Date for such Loan and upon the termination of
the Commitments of such Tranche; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Revolving Loan or EURIBOR Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. All interest shall be payable in the currency
in which the applicable Loan is denominated.

     (f) All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or Adjusted EURIBO Rate shall be determined by the Applicable Agent,
and such determination shall be conclusive absent manifest error.

     (g) The rates of interest provided for in this Agreement, insofar as they
relate to Global Tranche Revolving Loans made to or LC Disbursements under
Letters of Credit issued for the account of Swiss Borrowing Subsidiaries, are
minimum interest rates. When entering into this Agreement, the parties have
assumed that the interest payable by Swiss Borrowing Subsidiaries at the rates
set out in this Section or in other Sections of this Agreement is not and will
not become subject to the Swiss Withholding Tax. Notwithstanding that the
parties hereto do not anticipate that any payment of interest will be subject to
the Swiss Withholding Tax, such parties agree that, in the event that (i) the
Swiss Withholding Tax shall be imposed on interest payments by any Swiss
Borrowing Subsidiary and (ii) such Swiss Borrowing Subsidiary is unable, by
reason of the Swiss Withholding Tax Act, to comply with Section 2.17, the
interest rate on Loans

53

--------------------------------------------------------------------------------




and LC Disbursements of such Swiss Borrowing Subsidiary shall be increased in
such a way that the amount of interest effectively paid to each Lender or
Issuing Bank is in an amount which (after making any deduction of the
Non-Refundable Portion (as defined below) of the Swiss Withholding Tax) equals
the amount of such interest that would have been due had no deduction of Swiss
Withholding Tax been required. For the purposes of this Section, “Non-Refundable
Portion” shall mean Swiss Withholding Tax at the standard rate (being, as at the
date hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax
Administration confirms that, in relation to a specific Lender based on an
applicable double tax treaty, the Non-Refundable Portion is a specified lower
rate (or no withholding tax is imposed), in which case such lower rate (or zero
rate) shall be applied in relation to such Lender. To the extent that interest
payable by a Swiss Borrowing Subsidiary under this Agreement or any other Loan
Document becomes subject to Swiss Withholding Tax, each specific Lender and the
specific Swiss Borrowing Subsidiary shall promptly co-operate in completing any
procedural formalities (including submitting forms and documents required by the
appropriate Tax authority) to the extent possible and necessary for the specific
Swiss Borrower to obtain the tax ruling from Swiss Federal Tax Administration.

     (h) No Swiss Borrowing Subsidiary shall be required to pay any additional
amount to a Lender pursuant to paragraph (g) above to compensate such Lender for
any Swiss Withholding Tax that, as to such Lender, is an Excluded Tax by reason
of subclause (c)(ii) of the definition of such term.

     SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing:

>      (a) the Applicable Agent determines (which determination shall be
> conclusive absent manifest error) that adequate and reasonable means do not
> exist for ascertaining the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as
> the case may be, for such Interest Period; or
> 
>      (b) the Applicable Agent is advised by the Required Lenders (or a
> majority in interest of the Lenders that would make Loans as part of such
> Borrowing) that the Adjusted LIBO Rate or Adjusted EURIBO Rate, as the case
> may be, for such Interest Period will not adequately and fairly reflect the
> cost to such Lenders of making or maintaining the Loans included in such
> Borrowing for such Interest Period;

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Applicable Agent notifies the applicable Borrower and
the applicable Lenders that the circumstances giving rise to such notice no
longer exist (it being agreed that the Administrative Agent will so notify the
Company promptly after it becomes aware that such circumstances no longer
exist), (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, an affected LIBOR

54

--------------------------------------------------------------------------------




Borrowing or a EURIBOR Borrowing, as the case may be, shall be ineffective, (ii)
any affected LIBOR Borrowing or EURIBOR Borrowing that is requested to be
continued shall (A) if denominated in US Dollars, be continued as an ABR
Borrowing, or (B) otherwise, be repaid on the last day of the then current
Interest Period applicable thereto and (iii) any Borrowing Request for an
affected LIBOR Borrowing or a EURIBOR Borrowing shall (A) if denominated in US
Dollars, be deemed a request for an ABR Borrowing, or (B) otherwise, be
ineffective.

     SECTION 2.14. Increased Costs. (a) If any Change in Law (other than any
Change in Law relating to Taxes, which shall be governed by Section 2.17) shall:

>      (i) impose, modify or deem applicable any reserve, special deposit or
> similar requirement against assets of, deposits with or for the account of or
> credit extended by, any Lender (except any such reserve requirement reflected
> in the Adjusted LIBO Rate or the Adjusted EURIBO Rate) or any Issuing Bank; or
> 
>      (ii) impose on any Lender, any Issuing Bank or the London or European
> interbank market any other condition affecting this Agreement or LIBOR Loans
> or EURIBOR Loans made by such Lender or any Letter of Credit or participations
> therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan or EURIBOR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the applicable Borrower will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

     (b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the applicable Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

55

--------------------------------------------------------------------------------




     (c) If the cost to any Lender of making or maintaining any Loan to, or
participating in any Letter of Credit or of any Issuing Bank of issuing or
maintaining any Letter of Credit to, a Borrowing Subsidiary is increased (or the
amount of any sum received or receivable by any Lender (or its applicable
lending office) or any Issuing Bank is reduced) by an amount deemed in good
faith by such Lender or such Issuing Bank to be material, by reason of the fact
that such Borrowing Subsidiary is incorporated in, has its principal place of
business in, or borrows from, a jurisdiction outside the United States, such
Lender or such Issuing Bank shall provide prompt notice thereof to the Company
and such Borrowing Subsidiary shall indemnify such Lender or such Issuing Bank
for such increased cost or reduction within 10 days after demand by such Lender
or such Issuing Bank (with a copy to the Administrative Agent); provided that
failure by such Lender or such Issuing Bank to provide prompt notice pursuant to
this Section will not impair its rights to indemnification under this Section
(except, and only to the extent, such Borrowing Subsidiary suffers an actual
loss by the failure to provide such notice within 180 days from the incurrence
of such increased cost). A certificate of such Lender or such Issuing Bank
claiming compensation under this paragraph and setting forth the additional
amount or amounts to be paid to it hereunder (and the basis for the calculation
of such amount or amounts) shall be conclusive in the absence of manifest error.

     (d) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the applicable Borrower to pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

     (e) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the applicable Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Company of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

     SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision
herein, if, after the date hereof, (i) any Change in Law shall make it unlawful
for any Lender to make or maintain any LIBOR Loan or any EURIBOR Loan or (ii)
there shall have occurred any change in national or international financial,
political or economic conditions (including the imposition of or any change in
exchange controls) or currency exchange rates which would make it impracticable
for any Lender to make any

56

--------------------------------------------------------------------------------




LIBOR Loans or EURIBOR Loans, then, by written notice to the Company and to the
Administrative Agent:

>      (i) such Lender may declare that LIBOR Loans or EURIBOR Loans (in the
> affected currency or currencies), as the case may be, will not thereafter (for
> the duration of such unlawfulness or impracticability) be made by such Lender
> hereunder, whereupon any request for a LIBOR Borrowing or EURIBOR Borrowing
> (in the affected currency or currencies), as the case may be, shall, as to
> such Lender only, be deemed (A) in the case of a request for a Loan
> denominated in US Dollars, a request for an ABR Loan or (B) in the case of a
> request for a Loan denominated in any other currency, to have been withdrawn;
> and
> 
>      (ii) such Lender may require (A) that all affected LIBOR Loans
> denominated in US Dollars made by it be converted to ABR Loans, and (B) that
> all affected LIBOR Loans denominated in any other currency or EURIBOR Loans
> made by it be prepaid, in which event all such LIBOR Loans or EURIBOR Loans
> shall be automatically converted to ABR Loans or prepaid, as the case may be,
> as of the effective date of such notice as provided in paragraph (b) of this
> Section.

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal which would otherwise have been
applied to repay the LIBOR Loans or EURIBOR Loans of such Lender shall instead
be applied to repay the ABR Loans made by such Lender in lieu of, or resulting
from the conversion of, such LIBOR Loans or EURIBOR Loans.

     (b) For purposes of this Section, a notice to the Company by any Lender
shall be effective as to each such Loan, if lawful, on the last day of the
Interest Period currently applicable to such Loan; in all other cases such
notice shall be effective on the date of receipt by the Company.

     SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any LIBOR Loan or any EURIBOR Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan or any EURIBOR Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any LIBOR Loan or any EURIBOR Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
any such notice may be revoked or extended under Section 2.10(e) and is revoked
or extended in accordance therewith) or (d) the assignment of any LIBOR Loan or
any EURIBOR Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the applicable Borrower pursuant to Section
2.19 or following an Event of Default with respect to the Company under Section
7.01(h) or (i), then, in any such event, the applicable Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a LIBOR Loan or EURIBOR Loan, such loss, cost or expense
to any Lender

57

--------------------------------------------------------------------------------




shall be deemed to include an amount determined by such Lender in good faith to
be the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate or the Adjusted EURIBO Rate, as the case may be (without taking into
account the Applicable Rate), that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such Loan)
over (ii) the amount of interest that would accrue on such principal amount for
such period at the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as the case
may be (without taking into account the Applicable Rate), for an Interest Period
commencing on the date of such event and ending at or as nearly as possible to
the last day of the then current Interest Period for such Loan (or, in the case
of a failure to borrow, convert or continue, the last day of the period that
would have been the Interest Period for such Loan). A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the applicable Borrower and shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

     SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes, except as required by law; provided that if any Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) each Agent, Lender and Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and (iii)
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

     (b) In addition, the Company shall pay, or shall cause the applicable Loan
Party to pay, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

     (c) The Company shall indemnify, or shall cause the applicable Loan Party
to indemnify each Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Agent, such Lender or such Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of a Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Company shall have no

58

--------------------------------------------------------------------------------




obligation to pay or cause to be paid any amounts in respect of Indemnified
Taxes or Other Taxes if it is not the customary practice of the Lender at the
time such Taxes are assessed or imposed to claim reimbursement for, or indemnity
with respect to, such Taxes in respect of similar payments or transactions
involving similarly situated borrowers. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender or an Issuing Bank or
by an Agent, on its own behalf or on behalf of a Lender or an Issuing Bank,
shall be conclusive absent manifest error.

     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Company or any other Loan Party to a Governmental Authority, the
Company shall deliver, or shall cause such Loan Party to deliver, to the
Applicable Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Applicable Agent.

     (e) Each Lender shall severally indemnify each Agent for the full amount of
any Excluded Taxes attributable to such Lender that is paid or payable by such
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this paragraph (e) shall be paid within 10 days after any
such Agent delivers to the applicable Lender a certificate stating the amount of
Excluded Taxes so payable by such Agent. Such certificate shall be conclusive of
the amount so payable absent manifest error.

     (f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
any payments under this Agreement or any other Loan Document shall deliver to
the Company (and the Agents), at the time or times prescribed by applicable law
or reasonably requested by the Borrower or any Agent, such properly completed
and executed documentation prescribed by applicable law or reasonably requested
by the Borrower or such Agent as will permit such payments to be made without,
or at a reduced rate of, withholding. In addition, any Lender, if requested by
the Borrower or any Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or such Agent as will
enable the Borrower or such Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth below in this paragraph (f)) shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or any Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section. If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender

59

--------------------------------------------------------------------------------




shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Agents in writing of
such expiration, obsolescence or inaccuracy and update the form or certification
if it is legally eligible to do so. If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. For purposes of
this Section 2.17(f)(i), FATCA shall include any regulations or official
interpretations thereof.

>      (ii) Without limiting the generality of the foregoing, if any Borrower is
> a U.S. Person, any Lender with respect to such Borrower shall, if it is
> legally eligible to do so, deliver to such Borrower and the Administrative
> Agent (in such number of copies reasonably requested by such Borrower and the
> Administrative Agent) on or prior to the date on which such Lender becomes a
> party hereto, duly completed and executed copies of whichever of the following
> is applicable:
> 
>           (A) in the case of a Lender that is a U.S. Person, IRS Form W-9;
> 
>           (B) in the case of a Foreign Lender claiming the benefits of an
> income tax treaty to which the United States is a party (1) with respect to
> payments of interest under any Loan Document, IRS Form W-8BEN establishing an
> exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
> “interest” article of such tax treaty and (2) with respect to any other
> applicable payments under any Loan Document, IRS Form W-8BEN establishing an
> exemption from U.S. federal withholding Tax pursuant to the “business profits”
> or “other income” article of such tax treaty;
> 
>           (C) in the case of a Foreign Lender for whom payments under any Loan
> Document constitute income that is effectively connected with such Lender’s
> conduct of a trade or business in the United States, IRS Form W-8ECI;
> 
>           (D) in the case of a Foreign Lender claiming the benefits of the
> exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
> Form W-8BEN and (2) a certificate substantially in the form of Exhibit C-2 (a
> “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
> within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
> shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
> Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
> of the Code

60

--------------------------------------------------------------------------------




> and (d) conducting a trade or business in the United States with which the
> relevant interest payments are effectively connected;
> 
>           (E) in the case of a Foreign Lender that is not the beneficial owner
> of payments made under any Loan Document (including a partnership or a
> participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
> relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
> paragraph (f)(ii) that would be required of each such beneficial owner or
> partner of such partnership if such beneficial owner or partner were a Lender;
> provided, however, that if the Lender is a partnership and one or more of its
> partners are claiming the exemption for portfolio interest under Section
> 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on behalf
> of such partners; or
> 
>           (F) any other form prescribed by law as a basis for claiming
> exemption from, or a reduction of, U.S. federal withholding Tax together with
> such supplementary documentation necessary to enable the Borrower or the
> Administrative Agent to determine the amount of Tax (if any) required by law
> to be withheld.

     (g) If an Agent, a Lender or an Issuing Bank reasonably determines that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section, it shall pay over such refund to such Loan Party (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Party under this Section with respect to the Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of such Agent, such Lender
or such Issuing Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that such Loan Party agrees to pay, upon the request of such Agent, such Lender
or such Issuing Bank, the amount paid to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent, such Lender or such Issuing Bank in the event such Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. Nothing contained in this paragraph shall require any
Agent, any Lender or any Issuing Bank to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.

     (h) Each Global Tranche Lender that is a Global Tranche Lender as of the
Closing Date confirms that, as of the Closing Date, such Lender is a Qualifying
Bank. Each Person that shall become a Lender after the Closing Date confirms
that, as of the date such Person becomes a Lender, and each Person that shall at
any time acquire a participation in any Loan of any Swiss Borrowing Subsidiary
shall be deemed to have confirmed as of the date such Person acquires such
participation (or, if earlier, the date on which such Person acquired the
participation in a Commitment that resulted in its acquisition of such
participation in such Loan of such Swiss Borrowing Subsidiary upon the making
thereof), it is a Qualifying Bank. Each Lender which is a Qualifying Bank,

61

--------------------------------------------------------------------------------




and which participates in a Loan made to or LC Disbursement for the account of
any Swiss Borrowing Subsidiary, will promptly notify the specific Swiss
Borrowing Subsidiary and the Administrative Agent in writing as soon as it
becomes aware that it ceases, or will cease, to be a Qualifying Bank. If and to
the extent the continued participation of such Lender in a Loan to or LC
Disbursement for the account of any Swiss Borrowing Subsidiary after it ceases
to be a Qualifying Bank would result in a breach of the Swiss Withholding Tax
Rules, the Swiss Borrowing Subsidiary may, unless an Event of Default has
occurred and is continuing pursuant to clause (h) or (i) of Article VII, require
that such Lender transfer its rights and obligations in respect of the Loan to
another person in compliance with Section 10.04 as soon as reasonably
practicable.

     SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time at the place of
payment, on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may be deemed, in
the discretion of the Applicable Agent, to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. Unless and
until otherwise specified, all such payments shall be made to the Applicable
Agent for the account of the applicable Lenders to such account as the
Applicable Agent shall from time to time specify in one or more notices
delivered to the Company, except that payments to be made directly to an Issuing
Bank or the Swingline Lender shall be so directly made pursuant to Sections
2.14, 2.16, 2.17 and 10.03 shall be made directly to the Persons entitled
thereto and pursuant to other Loan Documents shall be made to the Persons
specified therein. Each such payment shall be made in US Dollars, except that
the principal of and interest on any Loan or LC Disbursement denominated in an
Alternative Currency shall be made in such currency. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

     (b) If at any time insufficient funds are received by and available to any
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

62

--------------------------------------------------------------------------------




     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans, participations in LC Disbursements or Swingline Loans or
accrued interest on any of the foregoing (collectively “Claims”) under any
Tranche resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Claims under such Tranche than the proportion
received by any other Lender with Claims under such Tranche, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Claims of the other Lenders under such Tranche to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders with Claims under such Tranche ratably in accordance with the aggregate
amounts of their respective Claims under such Tranche; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, unless
the Lender from which such payment is recovered is required to pay interest
thereon, in which case each Lender returning funds to such Lender shall pay its
pro rata share of such interest, and (ii) the provisions of this paragraph shall
not be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Claims to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company and each Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Company
or such Borrower in the amount of such participation.

     (d) Unless the Applicable Agent shall have received notice from a Borrower
prior to the date on which any payment is due to such Agent for the account of
the Lenders or the Issuing Banks hereunder that such Borrower will not make such
payment, the Applicable Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or such Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Applicable Agent in
accordance with banking industry rules on interbank compensation.

     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 10.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the

63

--------------------------------------------------------------------------------




account of such Lender for the benefit of the Administrative Agent, the
Swingline Lender or the Issuing Bank to satisfy such Lender’s obligations to it
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

     SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if a Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Such Borrower
hereby agrees to pay all reasonable costs and expenses incurred by such Lender
in connection with any such designation or assignment.

     (b) If any Lender requests compensation under Section 2.14, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then such Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Borrower shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or such Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the applicable Borrower to
require such assignment and delegation cease to apply.

     SECTION 2.20. Borrowing Subsidiaries. On or after the Effective Date, the
Company may designate (a) any Domestic Subsidiary, Swiss Subsidiary or Canadian

64

--------------------------------------------------------------------------------




Subsidiary, or, with the prior written consent of each Global Tranche Lender,
any other Subsidiary, as a Global Tranche Borrower, or (b) any Domestic
Subsidiary as a US Tranche Borrower, in each case by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company, and upon such delivery such Subsidiary shall for all
purposes of this Agreement be a Global Tranche Borrowing Subsidiary or a US
Tranche Borrowing Subsidiary, as the case may be, and a party to this Agreement;
provided, that the Company shall not designate any Swiss Subsidiary as a Global
Tranche Borrower if the Swiss Twenty Non-Bank Rule would be violated upon the
making of any Loan or other extension of credit hereunder to such Swiss
Subsidiary. Any Borrowing Subsidiary shall continue to be a Global Tranche
Borrowing Subsidiary or a US Tranche Borrowing Subsidiary, as the case may be,
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement. Notwithstanding the preceding sentence, (a) no Borrowing Subsidiary
Agreement shall become effective as to any Subsidiary if it shall be unlawful
for such Subsidiary to become a Borrower hereunder or for any Lender
participating in a Tranche under which such Subsidiary may borrow to make Loans
or otherwise extend credit to such Subsidiary as provided herein and (b) no
Borrowing Subsidiary Termination will become effective as to any Borrowing
Subsidiary until all Loans made to such Borrowing Subsidiary shall have been
repaid, all Letters of Credit issued for the account of such Borrowing
Subsidiary have been drawn in full or have expired and all amounts payable by
such Borrowing Subsidiary in respect of LC Disbursements, interest and/or fees
(and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement by such Borrowing Subsidiary
other than solely pursuant to any guarantee by such Borrowing Subsidiary) shall
have been paid in full; provided that such Borrowing Subsidiary Termination
shall be effective to terminate such Borrowing Subsidiary’s right to request or
receive further Borrowings or other extensions of credit under this Agreement.
As soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall send a copy thereof to each Global Tranche Lender or
US Tranche Lender, as the case may be.

     SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

     (a) fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.11(a);

     (b) the Commitments and Revolving Credit Exposures of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of each Lender or
each Lender affected thereby;

65

--------------------------------------------------------------------------------




     (c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

>      (i) all or any part of the Swingline Exposure of such Defaulting Lender
> shall be reallocated among the non-Defaulting US Tranche Lenders in accordance
> with their respective US Tranche Percentages, but only to the extent the sum
> of all non-Defaulting US Tranche Lenders’ US Tranche Revolving Credit
> Exposures plus such Defaulting Lender’s Swingline Exposure does not exceed the
> total of all non-Defaulting US Tranche Lenders’ US Tranche Commitments; and
> all or any part of the LC Exposure of such Defaulting Lender shall be
> reallocated among the non-Defaulting Lenders in accordance with their
> respective Combined Tranche Percentages, but only to the extent that no
> non-Defaulting Lender’s Revolving Credit Exposure of either Tranche, as
> increased by its share under such Tranche of such Defaulting Lender’s LC
> Exposure would not exceed such non-Defaulting Lender’s Commitment under such
> Tranche;
> 
>      (ii) if the reallocations described in clause (i) above cannot, or can
> only partially, be effected, the Borrowers shall within one Business Day
> following notice by the Administrative Agent (x) prepay such Swingline
> Exposure and/or (y) cash collateralize for the benefit of the Issuing Banks
> only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
> Exposure (after giving effect to any partial reallocation pursuant to clause
> (i) above) in accordance with the procedures set forth in Section 2.05(j) for
> so long as such LC Exposure is outstanding;
> 
>      (iii) if the Borrowers cash collateralizes any portion of such Defaulting
> Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
> required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
> with respect to such Defaulting Lender’s LC Exposure during the period such
> Defaulting Lender’s LC Exposure is cash collateralized;
> 
>      (iv) if the LC Exposure of such Defaulting Lender is reallocated pursuant
> to clause (i) above, then the fees payable to the Lenders pursuant to Section
> 2.11(a) and Section 2.11(b) shall be adjusted in accordance with the amounts
> of such LC Exposure allocated to the non-Defaulting Lenders; and
> 
>      (v) if all or any portion of such Defaulting Lender’s LC Exposure is
> neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
> above, then, without prejudice to any rights or remedies of the Issuing Banks
> or any other Lender hereunder, all letter of credit fees payable under Section
> 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be payable
> to the applicable Issuing Banks until and to the extent that such LC Exposure
> is reallocated and/or cash collateralized; and

     (d) so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to

66

--------------------------------------------------------------------------------




issue, amend or increase any Letter of Credit, unless it is satisfied that the
related Swingline Exposure and the Defaulting Lender’s then outstanding LC
Exposure will be 100% covered by the Commitments of non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.21(c), and participating interests in any newly made Swingline Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders of the applicable Tranche in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

     If (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or an Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and such Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or such Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, reasonably satisfactory to
the Swingline Lender or such Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

     In the event that the Administrative Agent, the Borrower, the Swingline
Lender and each Issuing Bank agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitments and on such date such Lender shall
purchase at par such of the US Tranche Loans (other than Swingline Loans) and/or
Global Tranche Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for the Lenders to hold such Loans in
accordance with their applicable Tranche Percentages.

ARTICLE III

Representations and Warranties

     The Company represents and warrants to the Lenders as to itself and each
Subsidiary, and each Borrowing Subsidiary represents and warrants to the Lenders
as to itself and its subsidiaries, as follows:

     SECTION 3.01. Organization; Powers. The Company and each of the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.

67

--------------------------------------------------------------------------------




     SECTION 3.02. Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. This Agreement has been duly executed and delivered by the Company and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Company or such Loan Party, as the case may
be, enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

     SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, or the expiration of any waiting or
similar period imposed by law or by any Governmental Authority, except such as
have been obtained or made and are in full force and effect or have expired, as
the case may be, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Company or any other
Loan Party or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Company or any Subsidiary or their assets, or give rise to a
right thereunder to require any payment to be made by the Company or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Company or any Subsidiary, except any Liens created under the
Loan Documents.

     SECTION 3.04. Financial Statements; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, retained earnings and cash flows (i) as of and for the
fiscal year ended December 31, 2009, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter ended
March 31, 2010, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its Consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

     (b) There has been no Material Adverse Change since December 31, 2009.

     SECTION 3.05. Properties; Liens. (a) The Company and each Subsidiary has
good title to, or valid leasehold interests in, all its real and personal
properties and assets material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize its properties and assets for their intended
purposes. All such owned properties and assets,

68

--------------------------------------------------------------------------------




and all such leasehold interests, are free and clear of Liens, other than Liens
expressly permitted under Section 6.02.

     (b) The Company and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

     SECTION 3.06. Litigation and Environmental Matters. (a) Except as disclosed
on Schedule 3.06, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
any of the Loan Documents or the Transactions.

     (b) Neither the Company nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, for failures and liabilities
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

     (c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters or Environmental Liabilities that, individually or in the
aggregate, has materially increased the likelihood of a Material Adverse Effect.

     SECTION 3.07. Compliance with Laws. The Company and each Subsidiary is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to be in compliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

     SECTION 3.08. Investment Company Status. Neither the Company nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

     SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) any Taxes that are being contested in good faith by appropriate proceedings
and for which the Company or such Subsidiary, as applicable, has set aside on
its books adequate reserves

69

--------------------------------------------------------------------------------




or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

     SECTION 3.10. ERISA.

     (a) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Plans, other than the portion of the underfunding
of any Plan described in Section 4063 of ERISA that is attributable to
contributing sponsors under such Plan that are not under common control with the
Company or any Subsidiary (based on an allocation of such liability consistent
with the procedures set forth in Section 4063(b) of ERISA) (based on the
assumptions used for purposes of FASB ASC Topic 715) did not, as of the date of
the most recent financial statements of the Company reflecting such amounts,
exceed by more than $50,000,000 the fair market value of the assets of all such
underfunded Plans. The Company and each Subsidiary has complied in all material
respects with all applicable laws and regulations relating to employee benefit
plans.

     (b) Except as set forth in Schedule 3.10(b) and except as could not
reasonably be expected to result in a Material Adverse Effect, with respect to
each employee benefit plan, program, or other arrangement providing compensation
or benefits to any employee or former employee of the Company, any of its
Subsidiaries or any Affiliate, which is subject to the laws of any jurisdiction
outside of the United States (the “Foreign Plans”): (i) such Foreign Plan has
been and will be maintained in all respects in accordance with all applicable
requirements and all applicable laws, (ii) if intended to qualify for special
tax treatment, such Foreign Plan meets and will meet all requirements for such
treatment, (iii) if intended or required to be funded and/or book-reserved, such
Foreign Plan is and will be fully funded and/or book reserved, as appropriate,
based upon reasonable actuarial assumptions, and (iv) no liability exists, shall
exist or reasonably could be imposed, upon the assets of the Company, any of its
Subsidiaries or any Affiliate by reason of such Foreign Plan.

     SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party to any Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the foregoing shall be limited to a
representation and warranty that such information was prepared in good faith,
subject to the express qualifications set forth in such projections, based upon
assumptions believed by it to be reasonable at the time.

70

--------------------------------------------------------------------------------




     SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name and
jurisdiction of organization of, and the ownership of the Company and each other
Subsidiary in, each Subsidiary, identifying each such Subsidiary that is a Loan
Party, in each case as of the Effective Date.

     SECTION 3.13. Solvency. On the Closing Date, (a) the fair value of the
assets of each Loan Party exceeds its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party are greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party does not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.

     SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of any
Loan or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry Margin
Stock (as defined in Regulation U) (other than shares of the Company’s common
stock, to the extent permitted under Section 6.05), or to refinance Indebtedness
originally incurred for such purpose, or for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or X. Not more than 25% of the assets subject
to the restrictions of Sections 6.02 and 6.03 or any other provision hereof
restricting the disposition of, or creation of Liens on, assets of the Company
and the Subsidiaries will at any time consist of Margin Stock (as defined in
Regulations U and X of the Board).

ARTICLE IV

Conditions

     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

>      (a) The Administrative Agent (or its counsel) shall have received, with a
> counterpart or copy for each Lender, from each party hereto either (i) a
> counterpart of this Agreement signed on behalf of each such party or (ii)
> written evidence satisfactory to the Administrative Agent (which may include
> telecopy transmission of a signed signature page of this Agreement) that each
> such party has signed a counterpart of this Agreement.

71

--------------------------------------------------------------------------------




>      (b) The Administrative Agent shall have received such documents and
> certificates as the Administrative Agent or its counsel may reasonably request
> relating to the organization, existence and good standing of each Loan Party,
> the authorization of the Transactions and any other legal matters relating to
> the Loan Parties, the Loan Documents or the Transactions, all in form and
> substance satisfactory to the Administrative Agent and its counsel.
> 
>      (c) The Administrative Agent shall have received, with a counterpart or
> copy for each Lender, a certificate, dated the Effective Date, of a
> responsible officer of the Company confirming as of the Effective Date (i) the
> accuracy of all representations and warranties in the Loan Documents and (ii)
> that there exists no Default, in each such case after giving effect to the
> Transactions that are to occur on the Effective Date.
> 
>      (d) The Administrative Agent shall have received all fees and other
> amounts due and payable on or prior to the Effective Date, including, to the
> extent invoiced, reimbursement or payment of all out-of-pocket expenses
> required to be reimbursed or paid by any Loan Party hereunder or under any
> other Loan Document.
> 
>      (e) The Guarantee Requirement shall be satisfied.
> 
>      (f) The Administrative Agent shall have received a favorable written
> opinion (addressed to the Agents, the Issuing Banks and the Lenders and dated
> the Effective Date) of each of (i) Cleary Gottlieb Steen & Hamilton, counsel
> for the Loan Parties, substantially in the form of Exhibit H-1, (ii) Charles
> J. Silva Jr., General Counsel of the Company, substantially in the form of
> Exhibit H-2, (iii) Homburger AG, Swiss counsel for the Loan Parties,
> substantially in the form of Exhibit H-3, (iv) Stewart McKelvey, Canadian
> counsel for the Loan Parties, substantially in the form of Exhibit H-4, and
> (iv) such special and local counsel as may be required by the Administrative
> Agent, in each case covering such matters relating to the Loan Parties, the
> Loan Documents or the Transactions as the Administrative Agent shall
> reasonably request.
> 
>      (g) The Commitments under and as defined in the Existing Credit Agreement
> shall have been or shall simultaneously be terminated and all amounts
> outstanding thereunder shall have been or shall simultaneously be paid in
> full.

     SECTION 4.02. Conditions to All Extensions of Credit. The obligation of
each Lender to make a Loan on the occasion of any Borrowing (but not the
conversion or continuation of an outstanding Borrowing or the selection of a new
Interest Period therefor, even if such conversion, continuation or selection
results in a new “Loan” or “Borrowing”), and the obligation of each Issuing Bank
to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

72

--------------------------------------------------------------------------------




>      (a) The representations and warranties of each Loan Party set forth in
> the Loan Documents shall be true and correct on and as of the date of such
> Borrowing or the date of issuance, amendment, renewal or extension of such
> Letter of Credit, as applicable.
> 
>      (b) At the time of and immediately after giving effect to such Borrowing
> or the issuance, amendment, renewal or extension of such Letter of Credit, as
> applicable, no Default shall have occurred and be continuing.

The making of Loans on the occasion of each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Company and each Borrowing
Subsidiary on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

     SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary. The
obligation of each Lender and Issuing Bank to make Loans or issue Letters of
Credit for the account of any Borrowing Subsidiary designated pursuant to
Section 2.20 is subject to the satisfaction of the following conditions:

>      (a) The Administrative Agent (or its counsel) shall have received such
> Borrowing Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all
> parties thereto.
> 
>      (b) The Administrative Agent shall have received a favorable written
> opinion of counsel for such Borrowing Subsidiary covering such matters
> relating to such Borrowing Subsidiary or its Borrowing Subsidiary Agreement,
> and to any related Obligations of Foreign Subsidiaries as Guarantors, as the
> Administrative Agent shall reasonably request.
> 
>      (c) The Administrative Agent shall have received (i) all documentation
> and other information related to such Borrowing Subsidiary reasonably required
> by the Administrative Agent and each Lender under applicable “know your
> customer” or similar rules and regulations, including the USA Patriot Act, and
> (ii) such documents and certificates as the Administrative Agent or its
> counsel may reasonably request relating to the organization, existence and
> good standing of such Borrowing Subsidiary, the authorization of the
> Transactions insofar as they relate to such Borrowing Subsidiary and any other
> legal matters relating to such Borrowing Subsidiary, its Borrowing Subsidiary
> Agreement or such Transactions, all in form and substance satisfactory to the
> Administrative Agent and its counsel.

73

--------------------------------------------------------------------------------




ARTICLE V

Affirmative Covenants

     Until the Commitments shall have expired or shall have been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or shall
have been terminated and all LC Disbursements shall have been reimbursed, the
Company and each Borrowing Subsidiary covenants and agrees with the Lenders
(but, in the case of each Borrowing Subsidiary, only as to such Borrowing
Subsidiary and its subsidiaries) that:

     SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, with copies for each Lender:

>      (a) no later than the earlier of (i) 10 days after the date that the
> Company is required to file a report on Form 10-K with the Securities and
> Exchange Commission in compliance with the reporting requirements of Section
> 13 or 15(d) of the Securities Exchange Act of 1934, as amended (whether or not
> the Company is so subject to such reporting requirements), and (ii) 90 days
> after the end of each fiscal year of the Company, its audited consolidated
> balance sheet and related statements of income, retained earnings and cash
> flows as of the end of and for such year, setting forth in each case in
> comparative form the figures for the previous fiscal year, all reported on by
> PricewaterhouseCoopers LLP or other independent public accountants of
> recognized national standing (without a “going concern” or like qualification
> or exception and without any qualification or exception as to the scope of
> such audit) to the effect that such consolidated financial statements present
> fairly in all material respects the financial condition and results of
> operations of the Company and its Consolidated Subsidiaries on a consolidated
> basis in accordance with GAAP;
> 
>      (b) no later than the earlier of (i) 10 days after the date that the
> Company is required to file a report on Form 10-Q with the Securities and
> Exchange Commission in compliance with the reporting requirements of Section
> 13 or 15(d) of the Securities Exchange Act of 1934, as amended (whether or not
> the Company is so subject to such reporting requirements), and (ii) 45 days
> after the end of each of the first three fiscal quarters of each fiscal year
> of the Company, its consolidated balance sheet and related statements of
> income, retained earnings and cash flows as of the end of and for such fiscal
> quarter and the then elapsed portion of the fiscal year, setting forth in each
> case in comparative form the figures for the corresponding period or periods
> of (or, in the case of the balance sheet, as of the end of) the previous
> fiscal year, all certified by one of its Financial Officers as presenting
> fairly in all material respects the financial condition and results of
> operations of the Company and its Consolidated Subsidiaries on a consolidated
> basis in accordance with GAAP, subject to normal year-end audit adjustments
> and the absence of footnotes;

74

--------------------------------------------------------------------------------




>      (c) by each date by which the Company is required to deliver financial
> statements under clause (a) or (b) above, a certificate of a Financial Officer
> of the Company (i) certifying as to whether a Default has occurred and, if a
> Default has occurred, specifying the details thereof and any action taken or
> proposed to be taken with respect thereto, (ii) setting forth reasonably
> detailed calculations demonstrating compliance with Sections 6.08 and 6.09 and
> (iii) stating whether any change in GAAP or in the application thereof has
> occurred since the date of the Company’s audited financial statements referred
> to in Section 3.04 and, if any such change has occurred, specifying the effect
> of such change on the financial statements accompanying such certificate;
> 
>      (d) by each date by which the Company is required to deliver financial
> statements under clause (a) above, a certificate of the accounting firm that
> reported on such financial statements stating whether they obtained knowledge
> during the course of their examination of such financial statements of any
> Default (which certificate may be limited to the extent required by accounting
> rules or guidelines);
> 
>      (e) not later than the last day of the second month of each fiscal year
> of the Company, a detailed consolidated budget for such fiscal year (including
> a projected consolidated balance sheet and related statements of projected
> operations and cash flow as of the end of and for such fiscal year),
> consistent in form and substance with the budgets heretofore prepared by the
> Company and furnished to the Administrative Agent and, promptly when
> available, any significant revisions to such budget;
> 
>      (f) promptly after the same become publicly available, copies of all
> periodic and other reports, proxy statements and other materials filed by the
> Company or any Subsidiary with the Securities and Exchange Commission, or any
> Governmental Authority succeeding to any or all of the functions of said
> Commission, or with any national securities exchange, or distributed by the
> Company to its shareholders generally, as the case may be; and
> 
>      (g) promptly following any request therefor, such other information
> regarding the operations, business affairs and financial condition of the
> Company or any Subsidiary, or compliance with the terms of any Loan Document,
> as the Administrative Agent or any Lender may reasonably request.

Financial statements required to be delivered pursuant to paragraph (a) or (b)
of this Section shall be deemed to have been delivered if (i) such financial
statements, or one or more annual or quarterly reports containing such financial
statements, shall have been filed with the Securities and Exchange Commission
and shall be available on the website of the SEC at http://www.sec.gov and (ii)
the Company shall have notified the Administrative Agent of such filing.

75

--------------------------------------------------------------------------------




     SECTION 5.02. Notices of Material Events. If, to the knowledge of any
Financial Officer or other executive officer of the Company, any of the
following events has occurred:

>      (a) any Default;
> 
>      (b) the filing or commencement of any action, suit or proceeding by or
> before any arbitrator or Governmental Authority against or affecting the
> Company or any Affiliate thereof that, if adversely determined, could
> reasonably be expected to result in a Material Adverse Effect;
> 
>      (c) any ERISA Event that, alone or together with any other ERISA Events
> that have occurred, could reasonably be expected to result in liability of the
> Company or its Subsidiaries in an aggregate amount exceeding US$20,000,000; or
> 
>      (d) any other development that results in, or could reasonably be
> expected to result in, a Material Adverse Effect;

then the Company will furnish to the Administrative Agent and each Lender prompt
written notice of such occurrence. Each notice delivered under this Section
shall be accompanied by a statement of a Financial Officer or other executive
officer of the Company setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

     SECTION 5.03. Existence; Conduct of Business. The Company will, and will
cause each of the Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and tradenames material to the conduct of the business of the Company
and the Subsidiaries, taken as a whole; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation, dissolution or other
transaction permitted under Section 6.03.

     SECTION 5.04. Payment of Obligations. The Company will, and will cause each
of the Subsidiaries to, pay its Indebtedness and other obligations, including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b)
failure to pay could not reasonably be expected to result in a Material Adverse
Effect.

     SECTION 5.05. Maintenance of Properties. The Company will, and will cause
each of the Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted; except for such cases of non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

76

--------------------------------------------------------------------------------




     SECTION 5.06. Insurance. The Company will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance against such risks (and with such risk retentions) as shall
be customary for companies of established reputation engaged in the same or
similar businesses, and will furnish, and cause each of the Subsidiaries to
furnish, to the Lenders, at the request of the Administrative Agent, information
in reasonable detail as to the insurance carried by it.

     SECTION 5.07. Books and Records; Inspection Rights. The Company will, and
will cause each of the Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided that nothing in this Section shall require any
Loan Party to disclose any confidential or proprietary information constituting
trade secrets.

     SECTION 5.08. Compliance with Laws. The Company will, and will cause each
of the Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority (including Environmental Laws and ERISA and the rules
and regulations thereunder) applicable to it, its operations or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

     SECTION 5.09. Use of Proceeds and Letters of Credit. Each Borrower will use
the proceeds of the Loans and the Letters of Credit only for the purposes set
forth in the preamble to this Agreement.

     SECTION 5.10. Further Assurances. The Company will, and will cause each of
the Subsidiaries to, execute any and all further documents, agreements and
instruments, and take all further action that may be required under applicable
law, or that the Required Lenders or the Administrative Agent may reasonably
request, in order that the Guarantee Requirement shall be satisfied at all
times.

     SECTION 5.11. Compliance with Swiss Withholding Tax Rules. Each Swiss
Borrowing Subsidiary shall ensure that while it is a Borrower it shall comply
with the Swiss Withholding Tax Rules, provided that the Swiss Borrowing
Subsidiary shall not be in breach of this covenant if its number of creditors in
respect of either the Swiss Ten Non-Bank Rule or the Swiss Twenty-Non Bank Rule
is exceeded solely by reason of a failure by one or more Lenders to comply with
their obligations under Clause 2.17(h) or 10.04(d). For purposes of compliance
with the Swiss Withholding Tax Rules, each Swiss Borrowing Subsidiary shall
assume for the purposes of determining the total number of creditors which are
Non-Qualifying Banks that at all times there are 10 Lenders that are not
Qualifying Banks.

77

--------------------------------------------------------------------------------




ARTICLE VI

Negative Covenants

     Until the Commitments shall have expired or shall have been terminated and
the principal of and interest on each Loan and all fees payable hereunder have
been paid in full and all Letters of Credit shall have expired or shall have
been terminated and all LC Disbursements shall have been reimbursed, the Company
and each Borrowing Subsidiary covenants and agrees with the Lenders (but, in the
case of each Borrowing Subsidiary, only as to such Borrowing Subsidiary and its
subsidiaries) that:

     SECTION 6.01. Subsidiary Debt. The sum of (a) the total Indebtedness of all
Consolidated Subsidiaries (excluding (i) Indebtedness under this Agreement, (ii)
Indebtedness existing on the date hereof and set forth on Schedule 6.01, (iii)
Indebtedness owed to the Company or to a Subsidiary, (iv) reimbursement
obligations in respect of undrawn letters of credit incurred in the ordinary
course of business, (v) Indebtedness of any Subsidiary Guarantor, and (vi) the
Indebtedness of Chinese Subsidiaries in an aggregate principal amount not to
exceed the equivalent of $25,000,000) plus (b) the consideration (other than any
note of a Subsidiary that serves as a conduit in a sale or financing transaction
with respect to Receivables) directly or indirectly received by any Consolidated
Subsidiary from any Person (other than the Company or a Subsidiary) for
Receivables sold, which Receivables remain uncollected at such time (other than
delinguent Receivables sold for collection in the ordinary course of business
and not as part of a financing transaction), will at no time exceed
$100,000,000.

     SECTION 6.02. Negative Pledge. Neither the Company nor any Consolidated
Subsidiary will create, incur, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except:

>      (a) any Lien created under the Loan Documents;
> 
>      (b) Liens existing on the date hereof securing Indebtedness outstanding
> on the date hereof and set forth on Schedule 6.02;
> 
>      (c) any Lien on any asset securing Indebtedness incurred or assumed for
> the purpose of financing all or any part of the cost of acquiring such asset,
> provided that such Lien attaches to such asset concurrently with or within 180
> days after the acquisition thereof;
> 
>      (d) any Lien existing on any asset of any corporation at the time such
> corporation becomes a Consolidated Subsidiary, provided that (i) such Lien is
> not created in contemplation of or in connection with such corporation
> becoming a Consolidated Subsidiary, (ii) such Lien shall not apply to any
> other property or assets of the Company or any Subsidiary and (iii) such Lien
> shall secure only those obligations which it secures on the date such
> corporation becomes a

78

--------------------------------------------------------------------------------




> Consolidated Subsidiary and extensions, renewals and replacements thereof that
> do not increase the outstanding principal amount thereof;
> 
>      (e) any Lien on any asset of any corporation existing at the time such
> corporation is merged or consolidated with or into the Company or any
> Consolidated Subsidiary and not created in contemplation of such event;
> provided that such Lien shall not extend to other properties or assets of the
> Company or any Subsidiary and shall secure only those obligations which it
> secures on the date of such merger or consolidation and extensions, renewals
> and replacements thereof that do not increase the outstanding principal amount
> thereof;
> 
>      (f) any Lien existing on any asset prior to the acquisition thereof by
> the Company or any Consolidated Subsidiary and not created in contemplation of
> such acquisition;
> 
>      (g) any Lien arising out of the refinancing, extension, renewal or
> refunding of any Indebtedness secured by any Lien permitted by any of the
> foregoing clauses of this Section; provided that such Indebtedness is not
> increased and is not secured by any additional assets;
> 
>      (h) Liens for taxes that are not yet subject to penalties for non-payment
> or are being contested in good faith, or minor survey exceptions or minor
> encumbrances, easements or other rights of others with respect to, or zoning
> or other governmental restrictions as to the use of, real property that do
> not, in the aggregate, materially impair the use of such property in the
> operation of the businesses of the Company and the Subsidiaries;
> 
>      (i) Liens arising out of judgments or awards against the Company or any
> Subsidiary with respect to which the Company or such Subsidiary is, in good
> faith, prosecuting an appeal or proceedings for review and (ii) Liens incurred
> by the Company or any Subsidiary for the purpose of obtaining a stay or
> discharge in any legal proceeding to which the Company or any Subsidiary is a
> party; provided that the Liens permitted by the foregoing clause (ii) shall
> not secure obligations in an aggregate principal amount outstanding in excess
> of 5% of Consolidated Tangible Net Worth;
> 
>      (j) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
> landlord’s or other like Liens arising in the ordinary course of business for
> sums which are not overdue for a period of more than 60 days or which are
> being contested in good faith by appropriate proceedings, (ii) pledges or
> deposits in connection with workers’ compensation, unemployment insurance and
> other social security legislation and deposits securing liability to insurance
> carriers under insurance or self-insurance arrangements, and (iii) deposits to
> secure the performance of bids, trade contracts (other than for Indebtedness),
> leases (other than Capital Lease Obligations), statutory obligations, surety
> and appeal bonds,

79

--------------------------------------------------------------------------------




> performance bonds and other obligations of a like nature incurred in the
> ordinary course of business;
> 
>      (k) Liens that may be deemed to be created by the subordination in right
> of payment of any obligations owed to the Borrower or any Subsidiary to other
> obligations of the Borrower or such Subsidiary, as the case may be; and
> 
>      (l) Liens not otherwise permitted by the foregoing clauses of this
> Section securing Indebtedness in an aggregate principal amount outstanding not
> to exceed 5% of Consolidated Tangible Net Worth.

     SECTION 6.03. Consolidations, Mergers and Sales of Assets. The Company will
not, and will not permit any of the Subsidiaries to, consolidate or merge with,
or sell, lease or otherwise dispose of any of its assets to, or, in the case of
a Subsidiary, issue or sell any Equity Interests in such Subsidiary to, any
Person (other than the Company or a Subsidiary), except that, so long as no
Default would result under any other provision of this Agreement:

>      (a) any Person may merge with and into the Company or any Subsidiary
> Guarantor; provided that the Company or such Subsidiary Guarantor, as the case
> may be, is the surviving Person;
> 
>      (b) any Person other than the Company or a Subsidiary Guarantor may merge
> with and into any Subsidiary that is not a Subsidiary Guarantor; provided that
> such Subsidiary is the surviving Person;
> 
>      (c) subject to Section 6.07, the Company or any Subsidiary may sell,
> lease or otherwise dispose of any of its assets to the Company or any other
> Subsidiary;
> 
>      (d) the Company or any Subsidiary may sell, lease or otherwise dispose of
> any of its inventory in the ordinary course of business and any of its assets
> which are obsolete, excess or unserviceable;
> 
>      (e) any Foreign Subsidiary may sell Receivables in one or more
> transactions in the ordinary course of business and consistent with past
> practice, the proceeds of which transactions are used for working capital;
> 
>      (f) the Company and the Subsidiaries may carry out sale and leaseback
> transactions permitted under Section 6.06 and may make investments permitted
> under Section 6.07;
> 
>      (g) the Company and the Subsidiaries may carry out a Permitted AEC
> Transaction;
> 
>      (h) in addition to the foregoing, the Company or any Subsidiary may sell
> or otherwise dispose of Equity Interests in any Subsidiary, and any Subsidiary

80

--------------------------------------------------------------------------------




> may issue and sell its Equity Interests, to one or more Persons other than the
> Company and the Subsidiaries if (i) the applicable Subsidiary remains a
> Subsidiary after giving effect to such transaction and (ii) after giving
> effect to such transaction, the aggregate amount of minority equity interests
> in Subsidiaries (excluding any such interests sold in a Permitted AEC
> Transaction) does not exceed 7.5% of Consolidated Tangible Net Worth; and
> 
>      (i) in addition to the foregoing, the Company or any Subsidiary may sell,
> lease or otherwise dispose of any of its assets for fair value (other than as
> permitted by clauses (a) through (g) above); provided that (i) no such
> transaction, when taken together with all previous such transactions, shall
> result in all or substantially all of the assets of the Company and the
> Subsidiaries having been sold or otherwise disposed of, (ii) no such
> transaction shall result in a reduction in the percentage of the Equity
> Interests of any Subsidiary owned directly or indirectly by the Company unless
> all the Equity Interests in such Subsidiary owned directly or indirectly by
> the Company are disposed of and (iii) except in the case of an Excluded
> Divestiture or a sale of Receivables not prohibited under Section 6.01, the
> Commitments shall be reduced pursuant to Section 2.08(b) by an amount at least
> equal to the Pro Rata Proceeds of each such transaction; provided that if the
> Company shall deliver to the Administrative Agent a certificate of a Financial
> Officer to the effect that the Company and the Subsidiaries intend to apply
> the Net Proceeds from such disposition (or a portion thereof specified in such
> certificate), within 180 days after receipt of such Net Proceeds, to acquire
> real property, equipment or other assets to be used in the business of the
> Company and the Subsidiaries, and certifying that no Default has occurred and
> is continuing, then no reduction of the Commitments shall be required pursuant
> to this clause (iii) in respect of the Net Proceeds of such disposition (or
> the portion of such Net Proceeds specified in such certificate, if applicable)
> except to the extent of any Net Proceeds therefrom that have not been so
> applied by the end of such 180-day period, at which time a reduction of the
> Commitments shall be required in an amount equal to 75% of such Net Proceeds
> not so applied multiplied by the fraction indicated in clause (b) of the
> definition of “Pro Rata Proceeds” (calculated as of the date of the
> disposition giving rise to such Net Proceeds).

     SECTION 6.04. Transactions with Affiliates. The Company will not, and will
not permit any of the Subsidiaries to, directly or indirectly, pay any funds to
or for the account of, make any investment in or engage in any transaction with
any Affiliate (other than the Company or a Subsidiary none of the Equity
Interests in which are owned directly or indirectly by an Affiliate of the
Company that is not a Subsidiary), except that:

>      (a) the Company may declare and pay any dividend permitted by Section
> 6.05;

81

--------------------------------------------------------------------------------




>      (b) the Company or any Subsidiary may make payments or provide
> compensation, and reimburse related expenses, for services rendered by (i) any
> Affiliate who is an officer, director or employee of the Company or any
> Subsidiary and (ii) J. Spencer Standish;
> 
>      (c) the Company or any Subsidiary may make any investment permitted by
> Section 6.07; provided that any such transaction with an Affiliate referred to
> in clause (f) or (k) of Section 6.07 is on terms and conditions at least as
> favorable to the Company or such Subsidiary as the terms and conditions that
> would apply in an arm’s length transaction with a Person not an Affiliate;
> 
>      (d) the Company or any Subsidiary (i) may make sales to or purchases from
> any Affiliate and, in connection therewith, extend credit, may make payments
> or provide compensation for services rendered by any Affiliate, and may engage
> in any other transaction with any Affiliate, in each case in the ordinary
> course of business and consistent with past practice or, in the case of any
> entity created pursuant to a Permitted AEC Transaction, on arms’ length terms,
> and (ii) may repurchase common stock of the Company from any Affiliate;
> provided that any such transaction with an Affiliate pursuant to clause (i) or
> (ii) is on terms and conditions at least as favorable to the Company or such
> Subsidiary as the terms and conditions that would apply (1) in an arm’s length
> transaction with a Person not an Affiliate or (2) in the case of a transaction
> relating to pension, deferred compensation, insurance or other benefit plans
> with an Affiliate employee, in a similar transaction with a non-Affiliate
> employee; and
> 
>      (e) the Company or any Subsidiary may engage in transactions with the
> entities listed on Schedule 6.04 to the extent consistent with past practice.

     SECTION 6.05. Restricted Payments. The Company will not declare or make any
Restricted Payment unless, immediately after giving effect to such Restricted
Payment, (a) the Leverage Ratio does not exceed 3.50 to 1.00 and (b) no Default
shall have occurred and be continuing.

     SECTION 6.06. Limitations on Sale-Leasebacks. The Company will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, with any Person whereby the Company or such Subsidiary shall sell
or transfer property, whether now owned or hereafter acquired, and then or
thereafter rent or lease as lessee such property or any part thereof or any
other property which the Company or any Subsidiary intends to use for
substantially the same purpose or purposes as the property being sold or
transferred, unless (a) such transaction is effected within 180 days of the
property being placed in service by the Company or such Subsidiary and results
in a lease obligation incurred or assumed for the purpose of financing all or
any part of the cost of acquiring such property, (b) after giving effect to such
transaction, the aggregate fair market value of all property of the Company and
its Subsidiaries so sold or transferred after the date hereof, and not permitted
under clause (a) above or clause (c) below, does

82

--------------------------------------------------------------------------------




not exceed $75,000,000 or (c) the Commitments shall be reduced pursuant to
Section 2.08(b) by an amount at least equal to the Pro Rata Proceeds of such
transaction; provided that if the Company shall deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that the Company and
the Subsidiaries intend to apply the Net Proceeds from such transaction (or a
portion thereof specified in such certificate), within 180 days after receipt of
such Net Proceeds, to acquire real property, equipment or other assets to be
used in the business of the Company and the Subsidiaries, and certifying that no
Default has occurred and is continuing, then no reduction of the Commitments
shall be required pursuant to this clause (c) in respect of the Net Proceeds of
such transaction (or the portion of such Net Proceeds specified in such
certificate, if applicable) except to the extent of any Net Proceeds therefrom
that have not been so applied by the end of such 180-day period, at which time a
reduction of the Commitments shall be required in an amount equal to 75% of such
Net Proceeds not so applied multiplied by the fraction indicated in clause (b)
of the definition of “Pro Rata Proceeds” (calculated as of the date of the
transaction giving rise to such Net Proceeds).

     SECTION 6.07. Investments, Loans, Advances, Guarantees and Acquisitions.
The Company will not, and will not permit any of the Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Subsidiary prior to such merger) any Equity Interests, evidences of Indebtedness
or other securities (other than any Hedging Agreement entered into in the
ordinary course of business) of, make or permit to exist any loans or advances
(excluding accounts receivable arising out of the sale of goods and services
reflected on the Company’s consolidated balance sheet as current assets) to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

>      (a) Permitted Investments;
> 
>      (b) (i) investments existing on the date hereof in the capital stock of
> Subsidiaries or in Indebtedness of Subsidiaries and (ii) other investments
> existing on the date hereof and set forth on Schedule 6.07;
> 
>      (c) acquisitions of assets of or Equity Interests in other Persons for
> consideration consisting solely of common stock of the Company;
> 
>      (d) acquisitions of assets of or Equity Interests in other Persons that
> are not Affiliates of the Company, and loans or advances to Subsidiaries to
> provide funds required to effect such acquisitions, if, at the time of and
> after giving pro forma effect to each such acquisition and any related
> incurrences of Indebtedness, (i) the Leverage Ratio does not exceed (A) 3.00
> to 1.00 if each such acquisition and any related incurrences of Indebtedness
> occur on or prior to December 31, 2011 or (B) 3.50 to 1.00 in all other cases,
> and (ii) no Default shall have occurred and be continuing;

83

--------------------------------------------------------------------------------




>      (e) (i) any investment, loan or advance by a Loan Party in or to another
> Loan Party; (ii) any investment, loan or advance by a Subsidiary that is not a
> Loan Party, or that is a Borrower that is a Foreign Subsidiary, in or to a
> Loan Party; (iii) any investment, loan or advance by any Subsidiary that is
> not a Loan Party, or that is a Borrower that is a Foreign Subsidiary, in or to
> any other Subsidiary that is not a Loan Party; (iv) any other investment, loan
> or advance by any Loan Party to any Subsidiary that is not a Loan Party,
> provided that each investment, loan or advance referred to in this clause (iv)
> must be in an outstanding principal amount that, together with the aggregate
> outstanding principal amount of all other investments, loans and advances
> permitted by this clause (iv), but net of all amounts paid by such non-Loan
> Party Subsidiaries in or to one or more Loan Parties after the Closing Date
> that constitute repayments of loans or advances made by such Loan Parties or
> returns of capital (as opposed to returns on capital) invested by such Loan
> Parties, shall not exceed $100,000,000; and (v) in addition to investments,
> loans and advances permitted under the preceding clause (iv), any investment,
> loan or advance by any Loan Party to any Subsidiary that is not a Loan Party
> (whether directly or indirectly through one or more intervening Subsidiaries
> that are not Loan Parties) and the business operations of which are in China,
> Korea or Brazil, provided that each investment, loan or advance referred to in
> this clause (v) must be in an outstanding principal amount that, together with
> the aggregate outstanding principal amount of all other investments, loans and
> advances permitted by such clause (v), but net of all amounts paid by such
> non-Loan Party Subsidiaries to one or more Loan Parties after the Closing Date
> that constitute repayments of loans or advances made by such Loan Parties or
> returns of capital (as opposed to returns on capital) invested by such Loan
> Parties, shall not exceed $150,000,000;
> 
>      (f) Guarantees by a Subsidiary constituting Indebtedness permitted by
> Section 6.01 (provided that a Subsidiary shall not Guarantee any obligation of
> the Company unless such Subsidiary also has Guaranteed the Obligations of the
> Company hereunder) and Guarantees by the Company of Indebtedness of a
> Subsidiary permitted by Section 6.01;
> 
>      (g) Guarantees by the Company of obligations of AIH to Bank of America,
> N.A. under one or more Limited Guaranty and Indemnity Agreements substantially
> in the form of Exhibit G, to be entered into after the date hereof, between
> the Company and Bank of America, N.A. in respect of overdrafts or currency
> hedging transactions in an aggregate amount not to exceed US$20,000,000 at any
> time;
> 
>      (h) investments received in connection with the bankruptcy or
> reorganization of, or settlement of delinquent accounts and disputes with,
> customers and suppliers, in each case in the ordinary course of business;
> 
>      (i) loans or other advances to employees consistent with past practice;

84

--------------------------------------------------------------------------------




>      (j) any Permitted AEC Transaction; and
> 
>      (k) other investments not permitted under clauses (a) through (i) above
> in an aggregate amount not exceeding $75,000,000 at any time.

     SECTION 6.08. Leverage Ratio. The Company will not permit the Leverage
Ratio on any date to exceed 3.50 to 1.00.

     SECTION 6.09. Interest Coverage Ratio. The Company will not permit the
ratio of (i) Consolidated EBITDA for any period of four consecutive fiscal
quarters to (ii) Consolidated Interest Expense during such four fiscal quarter
period to be less than 3.00 to 1.00.

     SECTION 6.10. Lines of Business. The Company will not, and will not permit
any of the Subsidiaries to, engage at any time in any business or business
activity other than a business conducted by the Company and its Subsidiaries on
the date hereof and business activities reasonably related thereto.

ARTICLE VII

Events of Default

     SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

>      (a) any Borrower shall fail to pay any principal of any Loan or any
> reimbursement obligation in respect of any LC Disbursement when and as the
> same shall become due and payable, whether at the due date thereof or at a
> date fixed for prepayment thereof or otherwise;
> 
>      (b) any Borrower shall fail to pay any interest on any Loan or any fee or
> any other amount (other than an amount referred to in clause (a) of this
> Article) payable under this Agreement or any other Loan Document, when and as
> the same shall become due and payable, and such failure shall continue
> unremedied for a period of five days;
> 
>      (c) any representation or warranty made or deemed made by or on behalf of
> the Company or any Subsidiary in or in connection with any Loan Document or
> any amendment or modification thereof or waiver thereunder, or in any report,
> certificate, financial statement or other document furnished pursuant to or in
> connection with any Loan Document or any amendment or modification thereof or
> waiver thereunder, shall prove to have been incorrect in any material respect
> when made or deemed made;

85

--------------------------------------------------------------------------------




>      (d) the Company or any Subsidiary shall fail to observe or perform any
> covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
> to the existence of any Borrower) or 5.09 or in Article VI;
> 
>      (e) any Loan Party shall fail to observe or perform any covenant,
> condition or agreement contained in any Loan Document (other than those
> specified in clause (a), (b) or (d) of this Article), and such failure shall
> continue unremedied for a period of 30 days after notice thereof from the
> Administrative Agent to the Company (which notice will be given at the request
> of any Lender);
> 
>      (f) the Company or any Subsidiary shall fail to make any payment (whether
> of principal or interest and regardless of amount) in respect of any Material
> Indebtedness, when and as the same shall become due and payable;
> 
>      (g) any event or condition occurs that results in any Material
> Indebtedness becoming due prior to its scheduled maturity or that enables or
> permits (with or without the giving of notice, the lapse of time or both) the
> holder or holders of any Material Indebtedness or any trustee or agent on its
> or their behalf to cause any Material Indebtedness to become due, or to
> require the prepayment, repurchase, redemption or defeasance thereof, prior to
> its scheduled maturity; provided that this clause (g) shall not apply to (i)
> secured Indebtedness that becomes due as a result of the voluntary sale or
> transfer of the property or assets securing such Indebtedness and (ii)
> Indebtedness of any of the Company’s Chinese subsidiaries held by Chinese
> banks that is subject to customary demand or acceleration rights so long as
> any such debt subject to an actual demand for payment or acceleration is fully
> refinanced or repaid within 30 days following the date on which the principal
> of such Indebtedness becomes due as a result of such demand or acceleration;
> 
>      (h) an involuntary proceeding shall be commenced or an involuntary
> petition shall be filed seeking (i) liquidation, reorganization or other
> relief in respect of the Company or any Material Subsidiary or its debts, or
> of a substantial part of its assets, under any Federal, state or foreign
> bankruptcy, insolvency, receivership or similar law now or hereafter in effect
> or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
> conservator or similar official for the Company or any Material Subsidiary or
> for a substantial part of its assets, and, in any such case, such proceeding
> or petition shall continue undismissed for 60 days or an order or decree
> approving or ordering any of the foregoing shall be entered;
> 
>      (i) the Company or any Material Subsidiary shall (i) voluntarily commence
> any proceeding or file any petition seeking liquidation, reorganization or
> other relief under any Federal, state or foreign bankruptcy, insolvency,
> receivership or similar law now or hereafter in effect, (ii) consent to the
> institution of, or fail to contest in a timely and appropriate manner, any
> proceeding or petition described in clause (h) of this Article, (iii) apply
> for or consent to the

86

--------------------------------------------------------------------------------




> appointment of a receiver, trustee, custodian, sequestrator, conservator or
> similar official for the Company or any Material Subsidiary or for a
> substantial part of its assets, (iv) file an answer admitting the material
> allegations of a petition filed against it in any such proceeding, (v) make a
> general assignment for the benefit of creditors or (vi) take any action for
> the purpose of effecting any of the foregoing;
> 
>      (j) the Company or any Material Subsidiary shall become unable, admit in
> writing its inability or fail generally to pay its debts as they become due;
> 
>      (k) one or more judgments for the payment of money in an aggregate amount
> in excess of $20,000,000 shall be rendered against the Company, any Subsidiary
> or any combination thereof and the same shall remain undischarged for a period
> of 30 consecutive days during which execution shall not be effectively stayed,
> or any action shall be legally taken by a judgment creditor to attach or levy
> upon any assets of the Company or any Subsidiary to enforce any such judgment;
> 
>      (l) an ERISA Event shall have occurred that, in the reasonable opinion of
> the Required Lenders, when taken together with all other unsatisfied
> liabilities in connection with ERISA Events that have occurred, could
> reasonably be expected to result in liability of the Company and the
> Subsidiaries in an aggregate amount exceeding (i) $20,000,000 in any year or
> (ii) $35,000,000 in the aggregate;
> 
>      (m) any guarantee of any Guarantor hereunder or under the Subsidiary
> Guarantee Agreement shall cease to be, or shall be asserted by any Loan Party
> not to be, a legal, valid and binding obligation of such Guarantor; or
> 
>      (n) a Change in Control shall occur;

     then, and in every such event (other than an event with respect to the
Company described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company and
any other Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Company described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued

87

--------------------------------------------------------------------------------




hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

ARTICLE VIII

The Agents

     In order to expedite the transactions contemplated by this Agreement, JPMCB
is hereby appointed to act as Administrative Agent, JPM Toronto is hereby
appointed to act as Canadian Agent and JPMEL is hereby appointed to act as
London Agent, on behalf of the Lenders and each Issuing Bank. Each of the
Lenders, each assignee of any such Lender and each Issuing Bank hereby
irrevocably authorizes the Agents to take such actions on behalf of such Lender
or assignee or such Issuing Bank and to exercise such powers as are delegated to
the Agents by the terms of the Loan Documents, together with such actions and
powers as are reasonably incidental thereto. The Administrative Agent and, to
the extent expressly provided herein, the Canadian Agent and the London Agent
are hereby expressly authorized by the Lenders and each Issuing Bank, without
hereby limiting any implied authority, (a) to receive on behalf of the Lenders
and the Issuing Banks all payments of principal of and interest on the Loans,
all payments in respect of LC Disbursements and all other amounts due to the
Lenders hereunder, and promptly to distribute to each Lender or Issuing Bank its
proper share of each payment so received; (b) to give notice on behalf of each
of the Lenders to the Company of any Event of Default specified in this
Agreement of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by the
Company or any other Loan Party pursuant to this Agreement or the other Loan
Documents as received by the Administrative Agent. Without limiting the
generality of the foregoing, if all applicable mandatory prepayments under
Section 2.10(c) shall have been made or arrangements therefor satisfactory to
the Administrative Agent shall have been entered into, the Administrative Agent
is hereby expressly authorized to release any Guarantor from its obligations
hereunder and under the other Loan Documents, in the event that all the capital
stock of such Guarantor shall be sold, transferred or otherwise disposed of to a
Person that is not an Affiliate of the Company in a transaction permitted by
Section 6.03.

     With respect to any Loans made by it hereunder, each Agent in its
individual capacity and not as Agent shall have the same rights and powers as
any other Lender and may exercise the same as though it were not an Agent, and
the Agents and their Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Company or any Subsidiary or
other Affiliate thereof as if it were not an Agent.

     The Agents shall not have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) no

88

--------------------------------------------------------------------------------




Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Agent is required to exercise upon receipt of notice in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02), and (c) except as expressly set forth in the Loan Documents, no Agent
shall have any duty to disclose, and no Agent shall be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the institution serving as Agent or any
of its Affiliates in any capacity. No Agent shall be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.02) or in the absence of its own
gross negligence or wilful misconduct. No Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Company or a Lender, and no Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

     Each Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the revolving
credit facility provided for herein as well as activities as Agent.

89

--------------------------------------------------------------------------------




     Subject to the appointment and acceptance of a successor Agent as provided
in this paragraph, any Agent may resign at any time by notifying the Lenders,
the Issuing Banks and the Company. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. After the Agent’s resignation hereunder,
the provisions of this Article and Section 10.03 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

     Each Lender acknowledges that it has, independently and without reliance
upon the Agents or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agents or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX

Guarantee

     In order to induce the Lenders to make Loans hereunder and the Issuing
Banks to issue the Letters of Credit, the Company hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
due and punctual payment and performance of the Obligations. The Company further
agrees that the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its Guarantee hereunder notwithstanding any such extension or renewal of any
Obligation. Each and every default in payment of the principal of and premium,
if any, or interest on any Obligation shall give rise to a separate cause of
action hereunder, and separate suits may be brought hereunder as each cause of
action arises. The Company waives presentment to, demand of payment from and
protest to any Borrowing Subsidiary or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

90

--------------------------------------------------------------------------------




     The obligations of the Company hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise. Without
limiting the generality of the foregoing, the obligations of the Company
hereunder shall not be affected by (a) the failure of any Lender, any Issuing
Bank, any Agent or any other Person to whom any of the Obligations are or shall
be owed (collectively, the “Guarantee Beneficiaries”) to assert any claim or
demand or to enforce or exercise any right or remedy under the provisions of
this Agreement, any other Loan Document or otherwise, (b) any extension or
renewal of any of the Obligations, (c) any rescission, waiver, amendment or
modification of, or release from any of the terms or provisions of, this
Agreement, any Borrowing Subsidiary Agreement, any other Loan Document or any
other agreement, (d) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations or (e) any other act, omission or delay to do any
other act which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of the Company as a matter of law or
equity (other than the indefeasible payment in full in cash of the Obligations)
or which would impair or eliminate any right of the Company to subrogation.

     The Company further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Guarantee Beneficiary to any
balance of any deposit account or credit on the books of any Guarantee
Beneficiary in favor of any Borrower, any other Loan Party or any other Person.

     To the fullest extent permitted by applicable law, the Company waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Guarantee Beneficiaries may, at their election, compromise or
adjust any part of the Obligations, make any other accommodation with any
Borrower or any other Loan Party or exercise any other right or remedy available
to them against any Borrower or any other Loan Party, without affecting or
impairing in any way the liability of the Company hereunder except to the extent
the Obligations have been fully and indefeasibly paid in cash. To the fullest
extent permitted by applicable law, the Company waives any defense arising out
of any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of the Company against any Borrower or any other Loan
Party, as the case may be.

91

--------------------------------------------------------------------------------




     The Company further agrees that its guarantee hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Guarantee Beneficiary upon the bankruptcy or reorganization of any
Borrower or otherwise.

     In furtherance of the foregoing and not in limitation of any other right
that any Guarantee Beneficiary may have at law or in equity against the Company
by virtue hereof, upon the failure of any Borrowing Subsidiary or any other Loan
Party to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by any Agent,
forthwith pay, or cause to be paid, to the Applicable Agent for distribution to
the applicable Guarantee Beneficiaries in cash an amount equal to the sum of (i)
the unpaid principal amount of such Obligations then due, (ii) accrued and
unpaid interest and fees on such Obligations and (iii) all other monetary
Obligations then due. The Company further agrees that if payment in respect of
any Obligation shall be due in a currency other than US Dollars and/or at a
place of payment other than New York and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
similar event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the judgment of any Guarantee Beneficiary,
not consistent with the protection of its rights or interests, then, at the
election of such Guarantee Beneficiary, the Company shall make payment of such
Obligation in US Dollars (based upon the applicable Exchange Rate in effect on
the date of payment) and/or in New York, and shall indemnify such Guarantee
Beneficiary against any losses or expenses that it shall sustain as a result of
such alternative payment.

     Upon payment in full by the Company of any Obligation, each Lender shall,
in a reasonable manner, assign to the Company the amount of such Obligation owed
to it and so paid, such assignment to be pro tanto to the extent to which the
Obligation in question was discharged by the Company, or make such disposition
thereof as the Company shall direct (all without recourse to any Guarantee
Beneficiary and without any representation or warranty by any Guarantee
Beneficiary).

     Upon payment by the Company of any sums to the Applicable Agent as provided
above, all rights of Company against any Borrowing Subsidiary or any other Loan
Party arising as a result thereof by way of right of subrogation or otherwise
shall in all respects be subordinated and junior in right of payment to the
prior indefeasible payment in full in cash of all the Obligations owed by such
Borrowing Subsidiary or such other Loan Party to the Guarantee Beneficiaries.

     Nothing shall discharge or satisfy the liability of the Company hereunder
except the full performance and payment of the Obligations.

92

--------------------------------------------------------------------------------




     Each reference herein to any Guarantee Beneficiary shall be deemed to
include their or its successors and assigns, in whose favor the provisions of
this Guarantee shall also inure.

ARTICLE X

Miscellaneous

     SECTION 10.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

>      (a) if to the Company or any Borrowing Subsidiary, to it, or to it in
> care of the Company, as the case may be, at 1373 Broadway, Albany, New York
> 12204, Attention of John Cozzolino, Corporate Treasurer (Facsimile No. (518)
> 677-1097);
> 
>      (b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Deal
> Management Team, Loan and Agency Services Group, 10 South Dearborn, Floor 07,
> Chicago IL, 60603-2003, Attention of Sherese Cork (Facsimile No. (888)
> 303-9732), with a copy to JPMorgan Chase Bank, N.A., 12 Corporate Woods
> Boulevard, 4th Floor, Albany, New York 12211, Attention of James E. Murphy
> (Facsimile No. (518) 436-9811);
> 
>      (c) if to the Canadian Agent, to JPMorgan Chase Bank, N.A., Toronto
> Branch, 200 Bay Street, Suite 1800, Toronto, Ontario, Canada M5J 2J2,
> Attention of Steve Voigt (Facsimile No. (416) 981-2375), with a copy to the
> Administrative Agent as provided in paragraph (b) above;
> 
>      (d) if to the London Agent, to J.P. Morgan Europe Limited, 125 London
> Wall, 9th Floor, London, England EC2Y5AJ, Attention of Maxine O'Hara
> (Facsimile No. 011-44-207-777-2360), with a copy to the Administrative Agent
> as provided in paragraph (b) above;
> 
>      (e) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Deal
> Management Team, Loan and Agency Services Group, 10 South Dearborn, Floor 07,
> Chicago IL, 60603-2003, Attention of Sherese Cork (Facsimile No. (888)
> 303-9732), with a copy to JPMorgan Chase Bank, N.A., 12 Corporate Woods
> Boulevard, 4th Floor, Albany, New York 12211, Attention of James E. Murphy
> (Facsimile No. (518) 436-9811);

93

--------------------------------------------------------------------------------




>      (f) if to JPMCB as Issuing Bank, to JPMorgan Chase Bank, N.A., Deal
> Management Team, Loan and Agency Services Group, 10 South Dearborn, Floor 07,
> Chicago, IL, 60603-2003, Attention of Kathy M Giuseffi (Facsimile No. (312)
> 732-2729), with a copy to JPMorgan Chase Bank, N.A., 12 Corporate Woods
> Boulevard, 4th Floor, Albany, New York 12211, Attention of James E. Murphy
> (Facsimile No. (518) 436-9811); and
> 
>      (g) if to any other Lender or Issuing Bank, to it at its address (or
> telecopy number) set forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

     SECTION 10.02. Waivers; Amendments. (a) No failure or delay by any Agent,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.

     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date of any scheduled payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the

94

--------------------------------------------------------------------------------




scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender affected thereby, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release (A) the Company from its obligations as a Guarantor
hereunder or (B) all or substantially all the other Guarantors from their
obligations under the Subsidiary Guarantee Agreement without the written consent
of each Lender, (vii) subordinate the Obligations to any other Indebtedness
without the consent of each affected Lender, or (viii) change any provision of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments or prepayments due to Lenders with Commitments or
Obligations of any Class differently than those with Commitments or Obligations
of any other Class, without the written consent of Lenders holding a majority in
interest of the Commitments and outstanding Loans of the adversely affected
Class; provided further that (A) no such agreement shall amend, modify or
otherwise affect the rights or duties of any Agent, any Issuing Bank or the
Swingline Lender without the prior written consent of such Agent, such Issuing
Bank or the Swingline Lender, as the case may be and (B) any waiver, amendment
or modification of this Agreement that by its terms affects the rights or duties
under this Agreement of one Tranche (but not of the other Tranche) may be
effected by an agreement or agreements in writing entered into by the Company
and requisite percentage in interest of the affected Lenders under the
applicable Tranche. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the Company,
the Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the other Agent, the Issuing Banks and the
Swingline Lenders) if (i) by the terms of such agreement the applicable
Commitment or Commitments of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement. Notwithstanding the foregoing provisions of
this paragraph (b), any provision of this Agreement or any other Loan Document
may be amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

     SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers agree,
jointly and severally, to pay (i) all reasonable out-of-pocket expenses

95

--------------------------------------------------------------------------------




incurred by the Arrangers, the Agents and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Arrangers and the
Agents, in connection with the syndication of the revolving credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), (ii)
all reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by any Agent, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of counsel for any Agent, any Issuing
Bank or any Lender, in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

     (b) The Borrowers agree, jointly and severally, to indemnify each Arranger,
each Agent, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing (each a
“Proceeding”), regardless of whether any Indemnitee is a party to a Proceeding,
whether a Proceeding is brought by a third party or by a Borrower or any of its
Affiliates or whether a Proceeding is based on contract, tort or any other
theory; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee or a Related Party of such Indemnitee.

     (c) Each Revolving Lender severally agrees to the extent that the Borrowers
fail to pay any amount required to be paid by them to any Agent, any Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, to pay
to such

96

--------------------------------------------------------------------------------




Agent, such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, Issuing Bank or Swingline Lender in its capacity as such.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the total Revolving Credit Exposures and unused
Commitments at the time.

     (d) To the extent permitted by applicable law, the Borrowers shall not, and
shall not permit their Subsidiaries to, assert, and hereby waive, any claim
against any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof. All amounts due under this
Section shall be payable promptly after written demand therefor.

     (e) Notwithstanding any reference in paragraph (a) or (b) of this Section
to the joint and several liability of the Borrowers, each Swiss Borrowing
Subsidiary shall be liable under this Section 10.03 only for amounts
attributable directly to such Swiss Borrowing Subsidiary and its own direct or
indirect Subsidiaries.

     SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any such attempted
assignment or transfer by a Borrower or a Guarantor without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) of this
Section, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment under any Tranche and the Loans and other amounts at the time owing
to it under any Tranche) with the prior written consent (such consent not to be
unreasonably withheld) of:

97

--------------------------------------------------------------------------------




>           (A) the Company; provided that no consent of the Company shall be
> required for an assignment to a Lender, an Affiliate of a Lender, an Approved
> Fund or, if an Event of Default has occurred and is continuing, any other
> assignee; and
> 
>           (B) the Administrative Agent and each Issuing Bank, provided that no
> consent of the Administrative Agent shall be required for an assignment of any
> Commitment to an assignee that is a Lender with a Commitment immediately prior
> to giving effect to such assignment.
> 
>      (ii) Assignments shall be subject to the following additional conditions:
> 
>           (A) except in the case of an assignment to a Lender, an Affiliate of
> a Lender or an Approved Fund or an assignment of the entire remaining amount
> of the assigning Lender’s Commitment or Loans of any Class, the amount of the
> Commitment or Loans of the assigning Lender subject to each such assignment
> (determined as of the date the Assignment and Assumption with respect to such
> assignment is delivered to the Administrative Agent) shall not be less than
> US$5,000,000 unless each of the Company and the Administrative Agent otherwise
> consents; provided that no such consent of the Company shall be required if an
> Event of Default has occurred and is continuing;
> 
>           (B) each partial assignment of a Commitment and extensions of credit
> under a Tranche shall be made as an assignment of a proportionate part of all
> the assigning Lender’s rights and obligations under such Tranche;
> 
>           (C) the parties to each assignment shall execute and deliver to the
> Administrative Agent an Assignment and Assumption, together with a processing
> and recordation fee of $3,500; and
> 
>           (D) the assignee, if it shall not be a Lender, shall deliver to the
> Administrative Agent an Administrative Questionnaire in which the assignee
> designates one or more credit contacts to whom all syndicate-level information
> (which may contain material non-public information about the Borrowers, the
> Loan Parties and their Related Parties or the Company’s securities) will be
> made available and who may receive such information in accordance with the
> assignee’s compliance procedures and applicable laws, including Federal and
> state securities laws.

     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and

98

--------------------------------------------------------------------------------




Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.16, 2.17 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agents, the Issuing Banks and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

     (c) (i) Any Lender may, without the consent of any Borrower, any Agent, any
Issuing Bank or the Swingline Lender, sell participations to one or more banks
or other entities (each a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment under any Tranche and the Loans and other amounts at the time owing
to it under any Tranche); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrowers, the Agents, the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 2.17(e)
with respect to any payments made by such Lender to its Participants. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement;

99

--------------------------------------------------------------------------------




provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to clause (c)(ii) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the
applicable Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the applicable Borrower, to
comply with Section 2.17(f) as though it were a Lender.

     (iii) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto;

     (d) Notwithstanding paragraphs (a), (b) and (c) of this Section, with
respect to any Swiss Borrowing Subsidiary, each Global Tranche Lender represents
and warrants that:

>      (i) it is and will remain a Qualifying Bank;
> 
>      (ii) it will not (within the meaning of paragraphs (a), (b) and (c) of
> this Section, (A) make any assignment of, (B) sell a participation in, (C)
> pledge or assign a security interest in, or (D) otherwise transfer all or a
> portion of its rights and obligations under a Global Tranche Commitment, a
> Loan to, or a participation in an LC Disbursement for the account of, any
> Swiss Borrowing Subsidiary, in

100

--------------------------------------------------------------------------------




> each case to a Person that (x) has not represented in writing that it is and
> will remain a Qualifying Bank and (y) agreed in writing that it will not make
> further assignments, transfers, or sales of participations and
> sub-participations in any of such interests and will not enter into any other
> arrangements under which it substantially transfers its rights and obligations
> under this Agreement, other than to or with Persons who themselves represent
> in writing that they are and will remain Qualifying Banks and agree to observe
> identical restrictions, except, in each case set forth above, with the prior
> written consent of the Company and each Swiss Borrowing Subsidiary (such
> consent not to be unreasonably withheld, but it being understood that such
> consent will be deemed reasonably withheld if such assignment would result in
> a breach of the Swiss Withholding Tax Rules). For the avoidance of doubt, it
> shall be specified that nothing in the present paragraph shall prevent any
> Lender that is a creditor under a Global Tranche Commitment, a Loan, or a
> participation in a LC Disbursement for the account of any Swiss Borrowing
> Subsidiary to enter into a participation or sub-participation agreement or any
> other arrangement with any Person that is not a Qualifying Bank, provided that
> (A) under such agreement throughout the life of such arrangement (a) the
> relationship between the Lender and that other Person is that of debtor and
> creditor (including in the bankruptcy or similar event of that Lender), (b)
> the other Person will have no proprietary interest in any Loan to or LC
> Disbursement for the account of any Swiss Borrowing Subsidiary or in any
> monies received by the Lender in relation to any Loan to or LC Disbursement
> for the account of any Swiss Borrowing Subsidiary held by that Lender, and (c)
> the other Person will under no circumstances (other than by way of permitted
> transfer under paragraph (b)(ii)(C) of this Section) be subrogated to, or
> substituted in respect of, the Lender’s claims under any Loan to or LC
> Disbursement for the account of any Swiss Borrowing Subsidiary or otherwise
> have any contractual relationship with, or rights against, the Swiss Borrowing
> Subsidiary under or in relation to, any Loan to or LC Disbursement for the
> account of any Swiss Borrowing Subsidiary and (B) any such participation,
> sub-participation, or arrangement would not result in a relevant participation
> and/or sub-participation for the purposes of the Swiss Withholding Tax Rules.

     (e) Notwithstanding any other provision of this Section 10.04, all
assignments and purchases of rights and obligations under this Agreement
(including portions of Commitments and Loans under any Tranche) following an
Event of Default with respect to the Company under Section 7.01(h) or (i), if
consented to by the Administrative Agent or made pursuant to an agreement to
which the Administrative Agent is a party, will constitute permitted assignments
under paragraph (b) of this Section, will not be subject to any of the other
restrictions or conditions set forth in such paragraph (b), will be recognized
and given effect for all purposes of this Agreement and will not require any
consent of the Company or any other Borrower. Each Borrower and each Lender
agrees from time to time to execute and deliver to the Agents all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the

101

--------------------------------------------------------------------------------




Lenders after giving effect to any such assignments, and each Lender agrees to
surrender any promissory notes originally received by it hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of any such assignments.

     SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

     SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof (except that this Agreement shall not supersede any agreement entered
into among the Lenders on the date hereof with respect to matters related
hereto). Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

     SECTION 10.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be

102

--------------------------------------------------------------------------------




ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

     SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of the Borrowers at the time existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including any other rights of setoff)
which such Lender may have.

     SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

     (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that any Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
its properties in the courts of any jurisdiction.

     (c) Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

103

--------------------------------------------------------------------------------




     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

     SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

     SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

     SECTION 10.12. Confidentiality. (a) Each Agent, Issuing Bank and Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (vii)
with the consent of the Company or (viii) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this Section or
(B) becomes available to any Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Company. For the purposes of
this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to any Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior

104

--------------------------------------------------------------------------------




to disclosure by the Company. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

     (b) Each Lender acknowledges that Information furnished to it pursuant to
this Agreement may include material non-public information concerning the
Borrowers and their Related Parties or the Company’s securities, and confirms
that it has developed compliance procedures regarding the use of material
non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws.

     (c) All information, including requests for waivers and amendments,
furnished by the Borrowers or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrowers, the Loan
Parties and their Related Parties or the Company’s securities. Accordingly, each
Lender represents to the Borrower and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.

     SECTION 10.13. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

     (b) The obligations of each party hereto in respect of any sum due to any
other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the parties contained in this
Section shall survive the termination of this Agreement and the payment of all
other amounts owing hereunder.

105

--------------------------------------------------------------------------------




     SECTION 10.14. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

     SECTION 10.15. U.S.A. PATRIOT Act. Each Lender and each Issuing Bank hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or Issuing Bank, as the case may
be, to identify the Borrowers in accordance with the Act.

     SECTION 10.16. No Fiduciary Relationship. The Company, on behalf of itself
and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.

     SECTION 10.17. Non-Public Information. (a) Each Lender acknowledges that
all information, including requests for waivers and amendments, furnished by any
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to each Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

106

--------------------------------------------------------------------------------




     (b) Each Borrower and each Lender acknowledge that, if information
furnished by any Borrower pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through IntraLinks/IntraAgency,
SyndTrak or another website or other information platform (the “Platform”), (i)
the Administrative Agent may post any information that such Borrower has
indicated as containing MNPI solely on that portion of the Platform as is
designated for Private Side Lender Representatives and (ii) if any Borrower has
not indicated whether any information furnished by it pursuant to or in
connection with this Agreement contains MNPI, the Administrative Agent shall
post such information solely on that portion of the Platform as is designated
for Private Side Lender Representatives.

     (c) Each Borrower agrees to specify whether any information furnished by
such Borrower to the Administrative Agent pursuant to, or in connection with,
this Agreement contains MNPI.

107

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

ALBANY INTERNATIONAL CORP.,                  by       /s/ Michael K. Burke

--------------------------------------------------------------------------------

Name: Michael K. Burke
Title: SVP & CFO   ALBANY INTERNATIONAL HOLDING
(SWITZERLAND) AG,         by       /s/ Daniel Halftermeyer

--------------------------------------------------------------------------------

Name: Daniel Halftermeyer
Title: President and Managing
          Director         by       /s/ Sarah Parkes

--------------------------------------------------------------------------------

Name: Sarah Parkes
Title: Assistant Manager       ALBANY INTERNATIONAL EUROPE
GMBH,         by       /s/ Daniel Halftermeyer


--------------------------------------------------------------------------------

Name: Daniel Halftermeyer
Title: Managing Director   ALBANY INTERNATIONAL CANADA CORP.,         by      
/s/ Michael J. Joyce

--------------------------------------------------------------------------------

Name: Michael J. Joyce
Title: President

[Signature page to the Albany International Corp. Five-Year Revolving Credit
Facility Agreement]

1

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, a Lender, the Swingline
Lender and an Issuing Bank,                  by       /s/ Scott A. McNamara


--------------------------------------------------------------------------------

Name: Scott A. McNamara
Title: Vice President   JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as Canadian Agent and an Issuing Bank,         by       /s/ Steve Voigt


--------------------------------------------------------------------------------

Name: Steve Voigt
Title: Senior Vice President       J.P. MORGAN EUROPE LIMITED,
as London Agent,         by       /s/ Maxine Graves


--------------------------------------------------------------------------------

Name: Maxine Graves
Title: Associate

[Signature page to the Albany International Corp. Five-Year Revolving Credit
Facility Agreement]

2

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
ALBANY INTERNATIONAL CORP.
FIVE-YEAR REVOLVING CREDIT
FACILITY AGREEMENT

Name of Lender:
BANK OF AMERICA, N.A.  

--------------------------------------------------------------------------------

                   by       /s/ Karen D. Finnerty


--------------------------------------------------------------------------------

Name: Karen D. Finnerty
Title: Senior Vice President   Name of Lender:
BANK OF TOKYO-MITSUBISHI UFJ
TRUST  

--------------------------------------------------------------------------------

        by       /s/ Ravneet Mumick


--------------------------------------------------------------------------------

Name: Ravneet Mumick
Title: Vice President   Name of Lender:
FIRST NIAGARA BANK, N.A.  

--------------------------------------------------------------------------------

        by       /s/ Paul D. Ryan


--------------------------------------------------------------------------------

Name: Paul D. Ryan
Title: Vice President

1

--------------------------------------------------------------------------------




Name of Lender:
HSBC BANK USA NATIONAL
ASSOCIATION  

--------------------------------------------------------------------------------

             by       /s/ Charles R. Kreuter


--------------------------------------------------------------------------------

Name: Charles R. Kreuter
Title: Vice President       Name of Lender:
M&T BANK  

--------------------------------------------------------------------------------

        by       /s/ Sarah A. Halliday


--------------------------------------------------------------------------------

Name: Sarah A. Halliday
Title: Vice President       Name of Lender:
NORDEA BANK FINLAND, PLC,
acting through its New York and Cayman
Island Branches  

--------------------------------------------------------------------------------

        by       /s/ Henrik Steffensen


--------------------------------------------------------------------------------

Name: Henrik Steffensen
Title: Senior Vice President         by       /s/ Leena Parker


--------------------------------------------------------------------------------

Name: Leena Parker
Title: First Vice President

[Signature page to the Albany International Corp. Five-Year Revolving Credit
Facility Agreement]

2

--------------------------------------------------------------------------------




Name of Lender:
RBS CITIZENS, NATIONAL
ASSOCIATION          

--------------------------------------------------------------------------------

        by       /s/ Daniel Bernard


--------------------------------------------------------------------------------

Name: Daniel Bernard
Title: Senior Vice President       Name of Lender:
WELLS FARGO BANK, N.A.          

--------------------------------------------------------------------------------

        by       /s/ Annette Herber


--------------------------------------------------------------------------------

Name: Annette Herber
Title: Senior Vice President

[Signature page to the Albany International Corp. Five-Year Revolving Credit
Facility Agreement]

3

--------------------------------------------------------------------------------